Legislative and work programme of the Commission for 2007 (debate)
The next item is the debate on the legislative and work programme of the Commission for 2007.
President of the Commission. Mr President, honourable Members, ladies and gentlemen, when the lights went out across Europe last week, our interdependence as Europeans was laid bare for all to see. In a flash, greater integration ceased to be some abstract ideal. For millions of our citizens, it became a necessity. The incident - dare I say it - was illuminating. The argument for more Europe has not so much been won, as rendered superfluous. It is now clear to everyone that we face more shared challenges than ever before - thanks in part to the forces unleashed by globalisation. And shared challenges demand shared solutions, whether they relate to growth and jobs in an increasingly competitive world, climate change, energy security or, indeed, international terrorism.
We can be proud of our response so far to this rapidly changing landscape. First, we renewed the Lisbon Agenda and placed the emphasis squarely on growth and jobs. As a result, it was possible to restore confidence in the Stability and Growth Pact, putting it on a more realistic and workable footing.
Europe's leaders agreed to put globalisation at the centre of its policy agenda, and the Commission has been busy equipping the European Union with the tools it needs, and using those tools, on a whole range of concerns that European citizens share. To boost growth and jobs, the European institutions have continued work to unleash the full potential of the single market. At the same time, we have renewed our commitment to social solidarity, including the setting-up of the Globalisation Adjustment Fund, a useful shock absorber for the powerful motor of globalisation.
To ensure that Europe thrives in the knowledge economies of tomorrow, innovation became a central part of our economic and social strategies and today innovation is at the core of the concerns of European leaders. The establishment of the European Institute of Technology will help reverse the fragmentation of research, education and innovation efforts, which has stunted progress so far.
The document 'Europe in the World' tackles the need to develop a global voice which matches our economic weight in the world. This will also reinforce our efforts in areas where we have already exerted leadership, notably in the debate on a future international climate change regime.
And we have successfully steered Romania and Bulgaria towards European Union membership. We have proposed the two new Commissioners and allocated the portfolios. One will be responsible for consumer affairs and the other for multilingualism, to protect and to reinforce European cultural pluralism and diversity. Intercultural aspects are more and more important in the Europe of today. I am very proud that this further step - Romania and Bulgaria joining the Union - has taken place and that my Commission has made an important contribution to it. I think we should all be very proud of what has been achieved through successive enlargements. Let there be no doubt: in centuries to come, historians will say that enlargement was the greatest instrument for peace, prosperity and stability of our generation.
(Applause)
On that note, I would like to say it is more than time we stopped talking about 'old' and 'new' Member States. More than ever before, we are now one Europe, united in all our diversity, and that is something we should celebrate.
We have also laid the groundwork in many other areas that concern us all - sustainable development, maritime policy, and energy efficiency, to name just a few.
We still have much to achieve by the end of this year. I hope that the European Council will approve the enlargement package we adopted last week. We need to move forward on immigration and innovation policy and we still have important proposals to adopt in areas like labour law, copyright levies, neighbourhood policy, CO2 emissions from cars and emissions trading.
So the first years of this Commission, working in a spirit of partnership with this Parliament, have meant renewing, reorienting and re-tooling, to create a Europe of results, a Europe fit to face the shared challenges of the 21st century. These efforts are already bearing fruit: growth has been revised upwards to its highest level in six years; unemployment has dropped to its lowest level since we started collecting EU25 data in 1998.
Now 2007 - the year we celebrate 50 years of European construction - will mark a turning point. It will mark the moment when a Europe of 27, after careful preparation, throws the full weight of the Union's re-tuned machinery behind the delivery of solutions to our citizens' shared concerns. It will mark the moment when a new budgetary framework unlocks modernised financing programmes, which move towards Europe's new agenda.
So this is the context for our 2007 Work Programme. It is a new type of programme that has greatly benefited from input from this Parliament, the Council and the other institutions: valuable input that will continue with this debate and the resolution you adopt.
This Work Programme addresses many of Parliament's concerns that have been conveyed to me and to the Commission. This new Work Programme is more political. It is focused on a smaller list of 21 strategic initiatives. The Commission is committed to delivering all of these next year, and they will not be subject to a mid-term review. A second list of priority initiatives fills out our work in other important areas.
In addition, we have responded to calls from Parliament to include a list of simplification measures and withdrawals of legislative proposals in the Work Programme. This underlines the message that Better Regulation is now an integral part of the Commission's day-to-day tasks. Today, in the College meeting, we adopted our strategic review of Better Regulation that takes stock of progress to date and sets out an ambitious programme of new initiatives. This includes new action in the following areas: impact assessment, where we will establish an Impact Assessment Board; simplification, where we will add important new initiatives to our rolling programme; and administrative burdens, where we will suggest a target to the Spring European Council next year to cut such burdens at European Union and Member State levels by 25% by 2012. In parallel, we will present an action plan in two months' time defining priority areas for action.
We are also continuing to screen, and in a number of cases withdraw, pending proposals. We are recommending that future Commissions do the same at the beginning of their mandates as an expression of the changed political composition of a new Commission, so showing the importance of political legitimacy and political leadership. This review responds to a very large extent to the priorities of the European Parliament, as expressed in several reports earlier this year. I hope you will give your full endorsement to this package, including to its practical implementation.
So what does the 2007 Work Programme feature? Let me highlight some key areas, those I believe to be politically very sensitive.
First, energy. Building on our Green Paper and measures for greater energy efficiency earlier this year, we will present the first ever Strategic Energy Review for Europe. This will include the building blocks for an integrated European Union energy policy, for example measures to complete the internal market for electricity and gas; to accelerate take-up of new low-carbon technologies; and to diversify and secure supplies both within and outside Europe. The goal is a common European energy policy that will ensure our security of supply, while maintaining Europe's competitiveness and safeguarding our environmental objectives.
Closely linked to this - in fact I could say they are two parts of the same agenda - will be action on climate change. We will put forward options for a European Union climate change policy and perspectives for international cooperation post-Kyoto. A revision of the European Union Emissions Trading Scheme will provide greater stability for investments and accelerate the momentum to cut greenhouse gases.
Europe's demographic squeeze calls for greater efforts to attract economic migrants, particularly those who are skilled. A European regime for labour immigration will give such migrants a secure legal status, while clarifying their obligations and their rights. In order to reduce illegal immigration and exploitation of workers, this will be coupled with a clampdown on unscrupulous employers of third-country nationals who enter Europe illegally.
European public policy can have a fundamental impact on the way people live their lives. To be effective, it must be properly attuned to the needs of modern society. The Commission will undertake a fundamental stocktaking of European society, which will serve as a basis for European policy-making into the next decade. As I have said several times, Europe is more than a market. Europe without the concept of solidarity is not really a European Union.
(Applause)
Our core business, in terms of our competences under the Treaties, will not be forgotten either. The Commission will continue to defend, extend and modernise the single market. A key target for 2007 will be the defence industries and markets, which have been fragmented for far too long. We will also set out the way forward on services of general interest in the coming weeks.
A final area of concern to all our citizens is security. The Commission will bring forward additional measures to combat terrorism, with a particular focus on fighting terrorist propaganda and the sharing of expertise - on explosives for example - for terrorist purposes.
The year 2007 will also mark a turning point in our search for an institutional settlement. The Berlin Declaration, marking the 50th anniversary of the Treaty of Rome, will allow Europe's leaders to renew their commitment to an enlarged, global and competitive Europe, where solidarity is a central principle. I believe it should be a short, sharp political declaration, affirming what unites us and - above all - making clear where we want to go and what we want Europe to be for the next 50 years. Following my initial proposal, I am happy to see that everything is now moving in the direction of having a joint statement, a statement by the Member States, the European Commission and the European Parliament, thus showing that the commitment to the European Union is today a shared commitment of the main political institutions of our Union.
I am pleased to see that the search for an institutional settlement is also a priority for the German Presidency. So I am confident that the elements are in place for an important breakthrough. This is important, because Europe needs an institutional settlement. There are indeed serious costs derived from not having a constitutional treaty. We need the constitutional treaty because, as a European Union, we need to be more effective in our decision-making, more coherent in our external action and more transparent and democratic in our working. Make no mistake: the Commission will be an active player in the search for solutions here.
When this Commission took office, there was unfinished business to deal with and to reform. With the help of this Parliament and the Council, these things have been dealt with, put behind us, or turned around: we now have the financial perspectives; we now have the revised Stability and Growth Pact. In fact I hope tomorrow we can say we will have the revised Services Directive, to be approved by a parliamentary vote. That shows that we are solving some of the planning problems and proposals.
It has been hard work, but it is already bearing fruit. The 2007 Work Programme builds on these new foundations.
So we can conclude the work on decisions that were already in the pipeline but also launch new, very important, projects for the work of Europe, such as energy policy. For the first time we have the chance to have a real common approach to energy, to be more ambitious in the fight against climate change, to look at the entire field of justice and at the fight against illegal migration. This is a new frontier for Europe and we need to take a European approach. So we see that Europe is on the move. There are problems. We know the problems that exist, but there are great possibilities and there is, more than ever, the need for a strong Europe.
So as we celebrate Europe's 50th anniversary next year, we can do so with much greater confidence. Once again, I believe Europe will be able to show its relevance by reinventing itself for the 21st century.
To show our commitment to practical results and to working hard for a stronger European Union, this can be a fitting birthday present for the 50th anniversary of Europe, a birthday present for Europe and all its citizens.
(Applause)
- Broad policy guidelines
on behalf of the PPE-DE Group. - (FR) Mr President, Commissioners, I should like first of all to congratulate the European Commission, which is presenting us with a much more political programme today and which, for the first time, is going all out for simplification by presenting a reduced number of priority sectors in its legislative and work programme for 2007. That will be useful to us in a year that promises to be crucial for the European Union, as it is celebrating the 50th anniversary of the Treaty of Rome. It will indeed be necessary to breathe new life into European integration by renewing the link with our fellow citizens.
You are, indeed, presenting to us a series of 21 strategic initiatives - perhaps rather too many for some people - which will be at the heart of the Commission's activities in 2007, as well as a series of priority initiatives which will have to be adopted in the course of the next 12 to 18 months.
This legitimate demand for flexibility appears, at least to our Group of the European People's Party (Christian Democrats) and European Democrats, to entail two possible disadvantages. Firstly, the drawing up in parallel of two lists of priorities inevitably creates some confusion concerning the relative importance to be attached to each type of objective and concerning the links between the two categories. Secondly, spreading the programme out over 18 months means that there is a danger of slowing down the work of the Commission. Our group therefore believes that it would be more appropriate to retain annual, twelve-month, structuring and, above all, to require ourselves to respect the deadlines, something that does not always happen at present.
We also need to remain alert to the fact that many of the ambitious objectives announced by the European Commission need to take account of the budgetary provisions in force. Nor must pointless structures constantly be created. I am thinking, for example, of the creation of new agencies in order to solve this or that problem. One has the impression in the end that, when no solution is found to a problem, the decision is taken to create an agency. That being said, a number of agencies manifestly continue to be effective, on the model of the European Medicines Agency.
Before going on to create other structures, however, let us firstly take stock of the existing structures. Otherwise, you are in danger of one day proposing to us the creation of a new agency designed to divide up and supervise the agencies in each Member State. Do we really need to have 27 agencies because we shall have 27 Member States? Costs must remain reasonable and produce what our Anglo-Saxon friends call proper value for money, that is to say a sound cost-benefit ratio.
The Commission's work programme also emphasises the importance of impact studies and re-states the Commission's intention to create a new body responsible for supporting such studies and monitoring their quality. Parliament will keep a watchful eye on these impact studies and emphasises the need for objectivity so that they are carried out with the greatest possible transparency.
In order to improve European competitiveness, we shall ensure that there is a reduction in all forms of bureaucracy and that any superfluous legislation is done away with. In this area, it is important to involve the European Parliament more and to improve the ex post evaluation of the measures adopted.
For this reason, Mr President, our group believes that the number of strategic initiatives needs to be reduced so as to avoid the pitfall of having too many of them. There is indeed a risk of moving away from a practical work programme - a development that could harm the European Union.
Our group is nonetheless very pleased with the six priority areas defined by the Commission for 2007. I shall not go back and list these priority areas, but I should like to emphasise a number of points, including the energy issue. The European Union's growing dependence where energy is concerned is a factor of which account needs to be taken from now on, and that is all the more the case since last week's power failure. The EU will have to seek other means of reducing the harmful effects of energy dependence. Our group believes that energy efficiency, the increased use of renewable sources of energy and a structured dialogue with the producer countries and with consumers will enable this objective to be achieved.
A number of studies suggest that the European Union could create a million direct and indirect jobs in the energy efficiency sector. Thus, not only would the search for greater efficiency enable the European Union's economy to save considerable sums. It could also make a major contribution to competitiveness and employment, which are key objectives of the Lisbon agenda.
We would also ask the Commission to continue to play a pivotal role in the fight against global warming, which has consequences in economic and social, as well as strictly environmental, terms. The European Union will have to bring all its weight to bear in requiring the use of certain ecologically more effective products.
What is more, 2007 will be the year of an important new stage in the historic process of enlargement of the European Union, as it is then that our Bulgarian and Romanian friends will join us. Moreover, you yourself, Mr President, have just told us that enlargement of the EU is the most important tool for peace of the last fifty years.
It is therefore essential for these priority areas to be seen as challenges that will have to be taken up. It is also, however, a question of communicating more with all Europeans. Our group welcomes, moreover, the Commission's initiative in making communication one of its strategic objectives.
In conclusion, I would point out to you that, having arrived at the half-way point of our term of office, we almost want to say: let us stop talking about programmes, as our fellow citizens hate lists of promises. The watchwords are: action, more action and still more action. Mr President, we are ready to support you as we go down that route.
on behalf of the PSE Group. - (DE) Mr President, ladies and gentlemen, if you, as I have done, read the Commission programme for 2007 carefully, you will actually say, with some satisfaction, that this is a good programme. If all this becomes reality, we will be able to be satisfied, proud and happy.
Nevertheless, though, one gets, on reading it, the feeling of having been here before, of having read it already. Where, though, I asked myself, and so I had a look in my archives and dug out the legislative and working programme for 2006. Aha, I knew it: I really had read all this before!
I then came to the conclusion that this is not an argument against the 2007 programme; on the contrary, indeed, it is actually evidence of continuity in the ideas that the Commission is putting forward to us today, and there is nothing wrong with that; it is not a bad thing, for the goals set out in the working programme are good ones. Yes, indeed, climate change is the number one challenge; that energy policy must be central in the coming year is not a matter of doubt.
Since all those who hold power under you are present here, Mr President of the Commission, let me tell you and them, speaking as a father, that the safety of children's toys is indeed important, and vitally so. Doing away with roaming charges will be a tremendous thing; as one who uses the phone a lot, I am behind you all the way on that. Reducing bureaucracy is vitally important if we are to make the EU more efficient. All these things are important, and I could turn to any and every one of your Commissioners and tell them: 'your portfolio is the most important of all!'
Nevertheless, I ask myself the question as to why, when we are doing all these good, right and important things, we are not getting through to people. Why is it, then, that, despite all these things, people are not enthusiastic about the European project? I think I have found the explanation for that. For years on end, the radical free-marketeers, not least in the Commission, have been telling us that all that is needed is to deregulate, to do away with the rules and regulations, and leave it to the market to sort everything out. They have been telling us that the internal market will create the economic dynamism that we need in order to create jobs, to guarantee living wages on which people can live securely, but reality is something else! Yes, go on, applaud!
It is you radical free-marketeers who, with the deregulation of the European internal market, have enabled us to achieve the highest unemployment figures that Europe has ever seen; that is what the reality of this internal market has turned out to be.
(Applause)
That, Mr President of the Commission, is why something you have said, in this debate, something you have said for the first time in a long time, may well be more important than the work programme as a whole, and the important statement that you made was that, without solidarity, without social responsibility, the internal market will not come to be. If that is the line that the Commission is taking, if that is the spirit motivating your working programme, then you have our backing.
Mr Poettering's spontaneous applause shows that he is both Christian and social, and I think your statement is one of the most important that you have made to this House for a long time, and it is for that reason that the approach you have set out today is a good one.
(Interruption: 'CDU, not CSU!')
While we are talking about this strategic work programme, perhaps I might say something else to the President of the Commission about his new Commission, for the Commission sitting here is an old one, to be joined by two new Commissioners. I have read, Mr President of the Commission, that you want to give the Romanian candidate the job of Commissioner for Multilingualism. I am sure that, as the hearings progress, I will find out more about what is meant by that, but I have to say that I think it rather insubstantial. The multilingualism portfolio is not worthy of Mr Orban, nor does it make sufficient demands of a Commissioner, and so I do not understand why he is being given such a thin portfolio.
I surmise that it reflects the view that we have to watch out for Europe's diversity, that we have to safeguard and sustain the European Union's multilingual character, and that we think is absolutely the right thing to do, so why not create a proper portfolio for it?
Something that this House has had to discuss over and over again during the last few plenary sessions is the threats facing minorities in the European Union, among them a growing potential for extremism, not least of a right-wing nature, for xenophobia and anti-Semitism, for minorities, even in the European Union, are increasingly under threat, under attack, and in need of protection. Minorities, and, for example, their languages, are a sign of the diversity that makes Europe so strong.
It is for that reason that I recommend to you that you give some thought to expanding this portfolio and including within it not only multilingualism, but also the protection of minorities in general. That would make it all the clearer what you intend to achieve by it, and then - or so I could well imagine - you could get even wider support for this proposal in this House.
Speaking in general terms, I would have been glad if the Presidency of the Council had been present to take note of the Commission's strategic work programme, for many, many things that the President of the Commission has come here with his Commissioners to put before us can be realised only if the men and women in the individual governments of the EU, whom the Council represents, put into effect those things that the Commission proposes and we enact. Their absence from this debate is symptomatic of their attitude towards this European Union.
(Applause)
Mr President, Commissioners, researchers into time found out this past week that the second half of life passes much more quickly than the first, and that which is true of life is also, of course, true of the lifetimes of legislatures, so, since your Commission has not much time left, it should be all the more ambitious in its approach to doing its work. What that means in terms of the work programme is that it ought to have been the prelude to a final spurt, aiming high and promising speed. Can that, though, be said of this document? The Liberals and Democrats take the view that it cannot, for it ushers in nothing of the sort.
Let me begin, though, by talking about the good things we have found in your programme, like the focus on the reduction of bureaucracy, on the assessment of the costs that legislation will entail, on simplification, in other words the emphasis on better lawmaking - and certainly on less of it; that is a very good thing to aim at, and in that respect we are wholeheartedly behind you. What I want to say for the benefit of those who fear that the EU is turning into a neo-liberal, completely deregulated market economy - and in saying it, I will also highlight Mr Poettering's spontaneous applause for something Mr Schulz mentioned as an example of what the Grand Coalition is all about - is that those who think the EU is a neo-liberal market economy probably also think that Cuba is a democracy.
Now for my second point: you prioritised communication with the public, and that, too, is something we think is a good thing; we are glad that you are doing this, for, if the EU loses its basis and fails to build a citizens' Europe, then it will not achieve anything worth mentioning either. The EU needs the public as its constant partner in dialogue; it is on them that a single European Union will be founded.
If I may turn to the structure of the document - and Mr Schulz should read it more carefully - it differs substantially from last year's, in that it is clear how the text and its annex fit together, whereas their failure to do so last year was something of which we were critical. We urged to you to make the connection between the two clear, and you have managed to do so, so many thanks for that. It even specifies the legal basis for each legislative initiative, and that, too, makes a great deal of difference - and you provide explanations of them, which makes the whole thing so much more manageable. Why, though, are the existing legal acts, the ones to be continued in 2007, not listed alongside them? Why, too, does the structure not make it even clearer what is about legislation and what is not? Why, then, are you - in essence - changing the picture?
Let me add something on the subject of multilingualism. I have heard speculations in this House to the effect - Mr Barroso - that this was your very subtle way of highlighting the possibility of there being too many commissioners, and that this portfolio was intended to show this up in, so to speak, a symbolic way.
In the course of this debate, my colleagues will be discussing the various policy areas, energy, climate change and legal policy among them, but I would like to take this opportunity to give you an idea of what overall impact your programme has had on our group. We very definitely see ourselves as having the role of accompanying you in your work in a spirit of constructive criticism, and that, of course, means cooperating with you, but with an emphasis on constructive criticism.
We see this programme as a puzzle with many individual pieces, one that cannot really be put together in such a way as to produce a big picture. We cannot find in it any clear policy guidelines, nor any answers; not even attempts at answers to the big questions facing the EU in the shape of enlargement and the constitutional treaty. Nor can we understand why it is that there is not one word in the whole document about humanitarian aid and help with development, areas in which the EU is the biggest player on earth, so why are they not mentioned? Even though your Commission has not achieved much - to put it politely - where the completion of the internal market is concerned, you are carrying on down the same path, and there is no evidence we can see of a holistic and comprehensive approach.
Innovation, too - which is quite crucial to Europe, being at the heart of the Lisbon Strategy - is mentioned, so to speak, only in passing and in terms of the European Institute of Technology and the Seventh Research Framework Programme. Our view is that what innovation needs most of all is freedom and the right conditions rather than institutions and more support measures, which tend to take us in the wrong direction.
This year's programme does not, in fact, have a title. Why not, then? It does rather give the impression that not only are the pieces of the puzzle difficult to put together, but also that some of them may well be missing.
on behalf of the Verts/ALE Group. - (FR) Mr President, Mr President of the Commission, Commissioners, in drafting these few lines on your work programme, I wanted, in the brief time allotted to me, to draw attention to the draft Constitutional Treaty's motto, 'Unity in diversity', as I think that, in the current international and European political context, we have more need of unity than of diversity in the European Union. We need unity, and it is for the Commission in particular to be the standard bearer for this unity. I also believe that, in view of the current weakness of a divided Council - I am thinking, for example, of the failure of the Working Time Directive - we do not expect the Commission to anticipate the divisions of the Council but to be bullish in the proposals it is to put to us.
When objectives are not achieved and when self-imposed obligations to produce results are not met, there must be no question of lowering one's sights or reducing one's targets. On the contrary, more resources have to be demanded and, in these conditions, I think that you will have Parliament's support. Of a number of areas to which the strategic priorities shared by ourselves apply, I want specifically to quote the example of the subject on which my group has probably worked most during the last two and a half years, namely that involving the climate, energy and transport. We have sent to your department and to the departments of your colleagues details of an energy policy strategy that would enable us to achieve a 30% emission rate for CO2 and greenhouse gases between now and 2020.
Mr Barroso, the European Union must fulfil its commitments under the Kyoto Protocol, but it is not at present doing so. That is why we think it necessary to put restrictive arrangements in place, similar to those with which we are familiar in connection with budgetary discipline. By that, I mean that the European Union should not only assume obligations in terms of results but also give itself sufficient resources. That is why we think that the emissions trading system needs to be improved and to be coordinated by the Commission and that it needs to be possible under the system to impose sanctions on Member States that do not respect their own objectives.
In the case of renewable sources of energy, we think that the Commission needs to propose sectoral objectives and not only general objectives. As for energy efficiency, we are waiting for the Commission to propose a revision of the 'Buildings' Directive to cover all buildings. As Mrs Grossetête has indicated, the construction industry also creates economic activity, as you well know.
In this area of the climate, energy and transport, we must, in other words, reduce gas emissions, reduce dependence on energy imports and reduce the risks. It is because of this last concern that we continue to be opposed to nuclear power. We must finally, in Nairobi, make serious preparations for 'Kyoto 2'.
I should like to quote another example where European unity should be in evidence: the imperative need to introduce common minimum social standards at European level. We cannot give up this commitment. That is why we want the Commission to propose a framework directive on services of general interest.
on behalf of the GUE/NGL Group. - (DE) Mr President, even though I do not doubt that the Commission's staff, in drafting the work plan for 2007, did their work with great exactitude and precision, I have to say that I do not think that either the priorities for the work to be done or the tendencies it highlights really respond to the demands of the present time.
They have to do with problem areas for which the EU does indeed bear responsibility, but which go well beyond its bounds. I am thinking here of such priority areas as poverty, social exclusion, growing inequalities and divisions in society, or, indeed, the commercialisation of social life, the destruction of nature and culture, and of such issues as the loss of democracy, repression, war, militarisation or, speaking more generally, the way in which global problems are addressed and commitment to the achievement of the millennium development goals - something that we ought particularly to care about in view of the fact that the UN has again found that the number of people going hungry is increasing further.
The fact is that these problems and conflicts are not at the heart of the work programme, and it is not on them that the Commission is concentrating its efforts. Despite the good things in the working programme, which we certainly endorse, I do believe that its being put into effect will entail these problems getting worse, for what is still central to the Commission's efforts is the implementation of the Lisbon Strategy, which has competitiveness as its objective, and I believe that will lead to global social and economic problems becoming more acute.
There is no room in all this for the question of social models, which we in this House have debated for so long. What that ultimately boils down to in the Commission's work is the issue of greater flexibility, and I have to tell Mr Barroso that such a narrow view will not, I think, enable the social dimension of the European Union that he has announced to become reality.
There is a second priority area that I would like to address. It is stated in the programme that what economic life demands is more internal market rather than more regulation, and the programme prioritises the creation and development of a European internal market for armaments. Perhaps I might make bold to ask that someone might tell me of just one deficit within the European Union that this European internal market in weaponry, thus created and brought in through the back door, might actually remedy, and also inform me as to who actually authorised the Commission to develop one.
It was, after all, not least because of something of that sort that the draft constitution failed and was rejected. I regard this as irresponsible, and I think that adjustments are needed here as a matter of urgency if policy is actually to be developed in the European Union instead of people merely throwing slogans around. These adjustments must result in people once more being able to identify much more strongly with the European Union.
General statements about people's fear of the dismantling of social services are of no use to us: we have to actively do something to counteract it. What people need is real projects and initiatives; that is why we have to address the real issues. There are alternatives, though, and I believe they can be summed up in three projects: making the EU democratic, making it socially and environmentally sustainable, and making it into a force for peace, one that endeavours to resolve global problems democratically and in a spirit of solidarity.
on behalf of the UEN Group. - Mr President, I would like to welcome President Barroso and the Members of the Commission to the Chamber.
Two points struck me immediately in the speeches and comments I heard earlier on. Firstly, when did it become a sin to be radical; when was it ordained that we should not try to create something new and different and, when we see mistakes, not try to right them? In particular, the fact that we live in such a rapidly changing world brought about through innovation and technology requires a more rapid response from the European Union to ensure that we can defend as best as possible the interests of all EU citizens.
Secondly, there are obviously going to be carry-over issues from one year to the next on which agreement has yet to be reached. We have already seen this when dealing with the Services Directive over the last six years, where even now we are only at second reading. We will have to deal with many more issues like that.
I would, however, like to make three points. Firstly, with regard to the Lisbon Agenda, there is still so much lacking in terms of the necessary legislative framework that must be put in place to make Lisbon a reality. The whole area of innovation, research and development is one that we talk about a lot, but in which concrete legislative action to protect design, patents and copyright, and to allow for proper investment in research and development, in financial terms, is still lacking.
I have spoken many times in this Chamber on the European Institute of Technology and the wonderful advance and focal point for excellence that would represent. However, this is the positive side of things, and we seem to be regressing in other areas.
The Commission is talking about a harmonised taxation system, but wherever harmonised taxation has taken place it has been contrary to good competition, economic growth and employment growth. Tax competition within the European Union has been healthy for growth and has been beneficial and of assistance. One must of course have a level playing field as regards state aids and other similar areas, and we do have this. We can quite rightly bring Member States under control when they go above and beyond what is allowable as regards assisting industries or assisting employment creation opportunities. However, taxation is solely a national interest issue. It is one that still requires unanimous agreement, and I think it behoves us to stand up and say that the legal bases of the Treaties do not allow the Commission to come forward with a proposal for tax harmonisation. They do not allow it to force countries to increase taxes, and they do not allow it to force countries to lower taxes.
Finally, the CFSP has been one of the European Union's key successes. Take Kosovo, Africa and other developments around the world, where the European Union has responded positively to putting peacekeepers and police forces in the field and to promoting other constructive developments on the ground. We must continue to enlarge and expand that role.
Mr President, Mr President of the Commission, it is just as well that the Commissioners do not have voting rights. Otherwise, we could soon be voted down in this House. It is also good that the Commission is proposing more voluntary coordination through communications instead of binding rules, but I fear that the compulsory dimension will, rather, come from the European Court of Justice and from the Commission's own use of rules governing competition and state aid. That is, of course, what the Commission has done, for example, with its communication on music rights. Parliament had adopted one position, which the Commission did not like. The Commission then turned to matters relating to the abuse of monopolies and adopted a communication instead of rules, which it would perhaps never have been possible to adopt. The European Parliament and the national parliaments should demand that all draft communications be submitted to them. In that way, we can make it known whether we want to have binding rules or a cocktail of communications and of decisions by the European Court of Justice.
I wish to commend the Commission for having, every week since 15 September, sent proposals to the Member States for submission to the proximity and necessity test. As far as I know, the parliaments have not, however, responded once. How lazy can they be as representatives of the people? On Monday and Tuesday, the national parliaments will come together for the COSAC meeting in Helsinki and they should not miss the opportunity to put some order into the jungle of laws from Brussels. Let all the specialist committees and European Affairs Committees colour-code every single proposal: black, if the national parliament wants to see binding EU laws; green, if there are to be minimum provisions with the option of better protection for welfare, health, the environment, the working environment, security, consumer protection and animal welfare; yellow, if the desire is merely for voluntary coordination instead of binding laws; and red, if the EU is to steer completely clear of a matter. With colour-coding like that, it would be very easy for the Commission to see at a glance what is wanted. In this way, it would be possible to obtain bottom-up European cooperation instead of the centralism that we have at present.
(NL) Mr President, I gather from the work programme that the Commission - and I quote - would like to listen more to the citizens in order to involve them more in the policy process. As the Dutch cabaret artist Wim Sonneveld might have said: nou breekt m'n klomp, 'that takes the biscuit' - or something very like that. Perhaps I might remind the Commission that the European public, to whom it is referring, has already made its opinions abundantly clear, for example about the so-called European Constitution, and that they have, by means of referendums, consigned this project to the wastepaper basket in the Netherlands and in France, and that the Commission, despite everything, repeated only a few weeks ago that the spirit of this Constitution - whatever the citizen may think - should in any event remain intact. Listen to what I have to say about citizen involvement but do not, whatever you do, judge me by my actions.
Incidentally, there is no reference in the document to the petition of a million European citizens about the travelling circus, swallowing up millions, that is the European Parliament. I know, strictly speaking, it should be the Council that should be lectured on this, but the Commission - which interferes in God knows what anyway and whose own budget, moreover, is being slated year after year by the Court of Auditors - could have sent out a signal about the fact that the European citizens are fed up to the back teeth with the Eurocrats' squandering of money and enjoyment of privileges. We should no longer keep quiet about this.
Then there is public opinion to consider. It is indisputable that the European citizens reject en masse the accession negotiations with Turkey - which is not a European country - and yet these negotiations are simply continued, undoubtedly also beyond December. This proves, in fact, that the so-called 'open ending' of the negotiations is nothing but total bunk and that the Eurocracy, including the Commission, decided a long time ago that the Turkish accession must, come what may, be rammed down the throats of these European citizens that have - or so they say - been listened to so well.
I should like to finish off with a final comment about an important matter, namely what is termed economic immigration and the idea that new immigrants must be attracted, which, if it was up to the Commission, would certainly not just be a handful of highly educated individuals. This view has just been confirmed by the President of the Commission himself. The absurdity of the idea that massive immigration of non-Europeans is economically profitable in order to alleviate the effects of the demographic situation in Europe has been demonstrated before.
The immigration that we have experienced first-hand is an immigration of people who cannot read or write, combined with religions and cultures that cannot be assimilated. Putting it bluntly, we are importing even more unemployment, even more rootlessness, along with the effects of this all, namely crime, run-down areas and de facto apartheid. This also involves enormous economic costs.
For those reasons, and many others, I conclude that we can do no other than express our disapproval of this work programme that is so full of platitudes and good intentions that cannot be kept and in which the essential concerns of the European citizens are completely overlooked.
Mr President, I would firstly thank the honourable Members for their comments. Members do confirm that this is a more political programme, as recognised by Mrs Grossetête, whom I thank for her general support for the programme. Our objective is, indeed, to join with the other institutions, notably Parliament, in better targeting the priorities each year and placing them in the context of Europe's overall efforts.
Since I cannot reply to all the specific questions, I shall reply at least to those that I think particularly important, beginning with the principle of annuality. This principle is not called into question. Far from it. We are establishing very clearly the 21 strategic initiatives for next year and committing ourselves not to withdraw any of them once they are under way. At the same time, however, we are offering Parliament and the other institutions the opportunity to acquaint themselves, in the course of the next six months, with what we are including in our programme and the opportunity to draw their conclusions in advance if the work is complete.
This is a good example of the combination of flexibility and security. Secure in the knowledge of what may be done in the course of next year, you have increased flexibility which, in turn, means that Parliament can do a better job of setting out its programme. That is what we aim to achieve, and I also hope that it is in keeping with what you need in terms of your work.
Mr Schulz recognised a number of features from other programmes. True, there is a degree of continuity. We want to maintain an element of coherence. The work done by the Commission and by the other European institutions cannot consist in re-inventing the wheel each year. One of my country's great thinkers said that in speaking the truth, one cannot be original every day. There is some truth in that. We are sticking to these objectives. We need to keep the pressure up and show great determination. The achievement of a large portion of these objectives does not depend simply on the Commission and Parliament. It also depends on the Member States. That is why we must continue to be coherent over time, and to be so in the interests of a Europe that is not only more competitive but also characterised by greater solidarity and by greater resolve on the world stage. In the light of this, there is indeed an element of continuity, which is also to be found in the motto 'Unity in diversity', referred to by Mr Jonckheer and other Members.
To reply specifically to Mr Schulz's question, I would say, as I have already done to Mr Orban, that my idea is for the Commissioner appointed by Romania to assume responsibility not only for multilingualism but also for interculturalism in Europe, so supplementing the work done, under my direction, by the Bureau of European Policy Advisers (BEPA), which organises meetings on this subject. It is also what Commissioner Figel' does on the subjects of education and culture.
As soon as his appointment has been confirmed by the institutions, Mr Orban will therefore be given responsibility for multilingualism, which is a very important subject for Europe. It is by no means a 'second class' portfolio. When you think how many languages are used in the EU, a policy not only on multilingualism but also on interculturalism seems to be more and more necessary if we really want to respect the diversity of the EU. Dialogue between the various cultures needs to be established, and efforts made to integrate the different communities, without of course neglecting the minority communities within the EU.
I believe, therefore, that it is a highly important portfolio that will be entrusted to Mr Orban as soon as his candidacy has been approved.
As for the question put by Mrs Koch-Mehrin, I accept, above all, the point on which we most agree, namely the need to go all out for less bureaucracy and more efficiency. This is not a mere statement of intent. At the meeting of the College that took place this very day, the Commission approved a reduction in the obligations imposed on small and medium-sized enterprises in Europe to supply statistics. Instead of asking them all to make the presentations designed for statistical purposes, we shall ask for information on a sampling basis and confine ourselves to requiring only a portion of the information otherwise available. I believe that this is a practical measure to reduce the administrative burden on our companies, and particularly on small and medium-sized companies.
We shall, of course, study the proposals for combating climate change presented, in the person of Mr Jonckheer, by the Group of the Greens/European Free Alliance. Be assured that we want very much to continue to be a world leader on this issue, and we in the European Commission have, in particular, committed ourselves to strengthening the emissions trading system, to attaching more importance to renewable sources of energy and to working to achieve better levels of energy efficiency. Perhaps there will be a number of differences in terms of practical objectives, but I believe that there is a convergence of views between our institutions about the point of the actions to be taken and the ambition behind them.
Regarding the issue of climate change, I want to tell you that, in our view, it is closely linked to the energy question. In this area, we do see the solid outlines of a possible accommodation between the concerns of those who, like yourselves, are more ambitious where the environment is concerned and those who are more ambitious when it comes to competitiveness. The two sets of concerns are not mutually exclusive. On the contrary. Contained therein are extraordinary economic opportunities for the Europe of tomorrow.
In the same way, I think that there is an opportunity to be seized in the area of innovation and, in this connection, I would particularly thank Mr Crowley for his support for the European Institute of Technology, which I think will be Europe's workshop of the future. More and more, the work that needs to be done is that on combating climate change and on pursuing a coherent energy policy and a Europe that is not only more competitive but that also derives its strength from a sustainable economy marked by solidarity - all of which presupposes, of course, greater investment in innovation.
In conclusion, I shall try to reply to the question put to me by Mrs Koch-Mehrin, who was wondering what was the main theme that drew everything together. At first sight, it is difficult to see the connection between such diverse areas. The common theme resides, however, in the objective of preparing Europeans to confront the age of globalisation; not to submit to it, but to face up to it; and not to see it as the end of Europe but, on the contrary, to have the courage to affirm our values and interests while, at the same time, helping - by means of our beliefs and our values of democracy, freedom and, indeed, solidarity - to shape that very globalisation and the future of the 21st century. Therein lies the common theme linking the areas of energy and climate change to the areas not only of justice and home affairs but also of innovation and education. That is our programme.
- Growth - Employment - Competitiveness
on behalf of the PPE-DE Group. - (NL) Mr President, I too have great appreciation for the policy statement by the President of the Commission, Mr Barroso, and I am delighted that he now has a grasp of Dutch. He can understand Dutch. The Commission President understands Dutch. I should like to make five comments with regard to the statement.
I am delighted about his remark that Europe is more than just a market. When you say this, though, you also have to follow it through. This means to us - and we will be putting this request in the resolution - that you have to outline the consequences of the internal market on the European citizens. Once those consequences have been mapped out, it is possible to respond adequately.
I would like to make a second remark by way of priority. The combination of work and family, more people within this labour market, is also one of the priorities in the Lisbon process. We would like to see more action on this score.
Thirdly, a Green Paper on labour legislation is pending. We have seen this announced for a long time, but when exactly will it be issued?
Fourthly, President Barroso mentioned attracting immigration. When I hear this, I wonder how I should justify this to the colleagues from Poland, Bulgaria and Romania who will be approaching us shortly, where this free movement of workers has not even taken off yet. I would appreciate a response to this.
Fifthly, I should like the Social Affairs Commissioner to attend more to all matters that are still outstanding in the Council, namely posting of workers, working hours legislation, but also the mobility of pensions, which I happen to know leads to major problems and to which a number of improvements are now being made at Commission level too. We as a group in Parliament are happy to have further discussions with you on these matters.
Mr President, we have taken note of what the President of the Commission has had to say about the new Commission, particularly about the new Commissioner, Mr Orban, and I have to tell him that a certain amount of clarification is still called for, not least in consultation with Commissioner Figel', as regards, among other things, the question of who is to have responsibility for dialogue between cultures and religions, although it has to be said that this sort of expansion goes some way towards meeting the expectations of Social Democrats like ourselves.
Secondly, and still on the same subject, we will of course be asking the new Commissioners about their commitment to the programme for a social Europe and to solidarity, to which you have made reference. It is because the Commission is a collegial body that we will be questioning all new Commissioners as to their actual commitment to this social Europe.
Thirdly, Mr President of the Commission, there is growth and social security; you were right to describe this as a political programme, and important steps have indeed been taken in this direction, but let me give you two examples of where we see progress as being needed. The energy sector, for example - although Commissioner Piebalgs appears not to be here - is an important factor in terms of growth and job creation, but when a Head of Government asks how we are meant to run a single European energy policy when everything is geared to liberalisation and nothing else, then that is when the Commission must establish a political framework for the European energy policy.
If I may turn to the trans-European networks, indirect reference has, today, been made to your having at one time been very much in favour of using measures taken by the individual countries as a means of pressing on with coordination, and it is this coordinating role that I would ask you to exercise. I would also emphasise once more that we see solidarity as the principal objective of the European Union.
on behalf of the ALDE Group. - (SV) Mr President, Commission, fellow Members, ladies and gentlemen, I intend to devote my speaking time to three elements of the Commission's work programme, namely global competitiveness, green growth and energy. All three of these issues are crucial dimensions of a competitive Europe.
Firstly, then, global competitiveness. Europe's future lies in competing at the cutting edges of research with quality and with skill. Only in that way can we retain the European model. The Seventh Framework Programme is therefore the most important document on industrial policy for many years. I am afraid I have to say that there is to some degree a lack of drive in this work programme. It is a good and important thing to engage in space exploration, but where are the ambitions in relation to the medical industry? Why is IT mentioned only in the context of IT crime? If I were to express one wish, it would be for a more cohesive strategic plan to enable us to compete in the 21st century.
Secondly, the environment and growth. All too often, when documents such as this are presented, one gets the feeling that the environment and growth are somehow mutually opposed. I am convinced that this is not so, something that I think is proved through the work of REACH. In the next few decades, the world will be forced to do something about the climate issue. This will involve new technology for saving energy, new technology to power cars and so on. There will be an enormous market for environmentally friendly technology and for energy-efficient products. That is where our European companies should be. I therefore wish that, over the next year, the Commission might devote more energy to developing environment-driven growth.
Thirdly, energy. Europe's competitiveness stands or falls according to whether or not it has a secure and economically feasible energy supply.
It is easier to fight for your principles than to live up to them, but I hope that the Commission manages to do the latter when it comes to global competitiveness, green growth and a secure and sustainable energy supply.
on behalf of the Verts/ALE Group. - Mr President, I would like to point out to the Commissioner that we are going to have to carry on talking about old and new Member States for as long as we have the transition periods to which my colleague, Mrs Oomen-Ruijten referred.
However, I was also very pleased to hear Mr Barroso talking about dealing with unscrupulous employers. I assume by that he means those employers who keep people in conditions approaching slavery, pay them extremely badly and exploit them, with this applying, of course, not just to those who employ not only third-country nationals but also EU nationals, as we have been hearing about recently. I assume that measure will be part of driving up job quality, as we have talked about so often, by getting rid of low-quality, poorly paid employment, and I look forward to seeing that mentioned more explicitly in the Commission's programme.
As others have said, we are very pleased to see as well this continued mention of sustainable development and linkage with climate change, which is something we have long argued for, and I agree entirely with what Mrs Ek was saying about environmentally-driven growth. We therefore look forward to the action plan on sustainable production and consumption next year, which we assume will be a move forward in terms of eco-efficiency and in spelling out how we are to decouple environmental damage from growth.
We also look forward to the stocktaking social reality document, which is extremely important as regards benchmarks of wellbeing. We assume this will also include environmental factors, given that we know that the poorest people often live in the poorest and most degraded environments and housing, with the effects that has on mental health.
We would rather have seen a framework directive on social services, but will nevertheless be looking to see whether the proposals brought forward also take into account the effects of existing European legislation on the future of services.
Finally, we would have welcomed something that picked up on the sustainable development strategy as regards the issue of targeted training for professions in helping to meet climate change requirements. If you cannot fit solar panels and cannot repair your energy systems, you are not going to meet your climate change targets.
(Applause)
on behalf of the GUE/NGL Group. - (PT) Mr President, reading the legislative programme and listening to the presentation of the Commission's work for 2007, we can but conclude that we are in for more of the same; more of the same neoliberalism, which is undermining social and labour rights, which is making work more unstable, which is returning to old methods of exploitation, which is promoting the liberalisation of services, including public services, leaving no one in any doubt as to the intentions behind what is referred to as the Lisbon Strategy.
In the name of flexibility, the completion of the internal market and globalisation, employment contracts are being trampled underfoot, and there is a danger of more multinational company relocations, as in the case of GM Opel in Azambuja, Johnson Controls in Nelas and Portalegre, and Lear in Valongo, to name but a few of the most serious cases currently threatening thousands of workers in Portugal, where unemployment is already very high following redundancies in the textile, clothing and footwear industries.
It is these unemployed workers who are now at the mercy of temporary employment agencies and other unscrupulous bosses, as in the recent cases we have heard about in the media of hungry and penniless Portuguese workers in the south of the Netherlands. Is this the social responsibility of business in action? At the same time, in the name of the single currency and price stability, the European Central Bank regularly raises interest rates and governments use the Stability and Growth Pact to undermine manufacturing, hinder social development, undermine micro and small enterprises and create a culture that is conducive to the shameful exploitation of emigrant and immigrant workers and their families.
We therefore stress the need for a sea change away from these neoliberal policies. The time has come to prioritise social development and welfare policies and I should like to call for solidarity in the case of hungry, exploited Portuguese workers such as those in the south of the Netherlands whose cases have just come to light.
on behalf of the UEN Group. - (PL) Mr President, European integration is just part of the solution to the question of economic growth in Europe. The Member States themselves, making their own decisions relating to public finance and economic reform, have a key role to play here.
In this respect we have many examples of good practice. The success of domestic reforms in some countries has allowed them to quickly absorb enlargement in 2004 and to adopt the principles of the common market in all areas. The success of countries such as Ireland, Finland, Holland or Great Britain has allowed these countries to regard world competition more calmly.
On the other hand, a social model based on rigid and short working time, and on avoiding competition not just at a global level but at the level of the common market is the road to social and economic crisis.
This political and economic alignment of forces within Europe gives me serious doubts as to whether the oft-mentioned Constitutional Treaty is a good solution to our economic pains. It will give those countries which are less adept at resolving their internal problems increasing influence on EU affairs. We will lose the balance between different models and restrict competition between systems. This diagnosis of the alignment of forces has come as a result of the debates on services, working time and worker delegation. Speaking figuratively, I am worried by a treaty which as regards legislative and regulatory matters will give us less Britain and more Germany and France.
Of all the activities the Commission plans to undertake in 2007, the most important to me are those in respect of better regulation. It is a disgrace that an organisation that has for 50 years given voice to the four basic freedoms enshrined in its treaties, today costs business EUR 600 billion per year. And it is an even greater disgrace that despite the agreements made in the last year, it has been impossible to reduce red tape and or to improve European law.
I hope that 2007 will mark a breakthrough in this respect. However, this will not happen if we cannot honestly answer questions about the reasons for this failure in 2006. How is it that proposals for streamlining, codification and unifying European law face resistance? And who is resisting them? Where are the Gordian knots that we have not managed to cut?
I would very much like to hear an answer to these questions today.
on behalf of the IND/DEM Group. - (SV) Mr President, legal certainty means that the exercise of power and the administration of justice can be anticipated on the basis of legal rules. It is clear from its legislative and work programme for 2007 that the Commission expects the draft Constitution to be implemented. This is despite the fact that large majorities in the Netherlands and in France have rejected the draft. The struggle between the political establishment and the peoples of Europe continues apace, then.
The European project is on a dangerous road. The European Court of Justice will lose its legitimacy as a result of the arrogant attitude it displays towards the popularly elected governments of the Member States. The Court of Justice is, in reality, a self-appointed power in Europe. It chose to declare itself the guardian of the principle of the separation of powers even before the Amsterdam Summit of 1998. It did this without any democratic or political basis whatsoever. The Court of Justice has also made clear to the national courts that they cannot regard themselves as independent, but rather that they represent the extended arm of the Court of Justice, through which it performs its judicial activism.
I would therefore call on the Members of this House to think things over before it is too late. The EU does not need more concentration of power with no democratic basis. The EU needs competition, not just between companies on the market in order to create better products, but between countries in order to come up with sound political solutions to the problems of the day.
Mr President, the Commission will review the operation of the single market, and about time too. I hope that the Commission will read the report by the Conseil d'Analyse Economique, a high-powered economic committee of the French Government chaired by Prime Minister Dominique de Villepin. That report says 'economic integration has stagnated and no longer promotes growth'. It says that the euro's creation has not produced the knock-on benefits expected. Then it gets serious: 'We are convinced that the situation we describe is perilous'. It says that poor economic performance is driving away investment and damaging employment and social provision and it speaks of 'a manifest exhaustion with Community procedures threatening to trigger a vicious circle which will unravel the acquis communautaire'.
I hope the Commission will note the estimate by its own Vice-President, Günter Verheugen, who says that the costs of excessive regulation in the single market amount to EUR 600 billion a year. That is nearly four times the Commission's own estimate of the trade benefits from the single market.
In a recent UK study of more than 1000 CEOs commissioned by the think-tank Open Europe, a clear majority felt that the EU was doing more harm than good and that Britain should renegotiate its relationship with Europe to something more like a free- trade deal. The position is very clear: Europe's share of world trade is shrinking fast. Membership is costing far more than any benefits it offers. EU regulation and the EU social model are doing huge economic damage. The EU is making us poorer and less democratic and less free - and we have had enough of it!
(DE) Mr President, Commissioners, ladies and gentlemen, I am sure that Mr Helmer would defend the British internal market, which he sees as geographically limited, without wishing to undermine the principle of the market economy.
I think, Mr Schulz, that we may have a semantic problem here. For me, the market means meeting customers' needs and providing a range of services and products that the public actually buy. That is my understanding of the market. That, I think, is why your speech received so much applause. We must not design the European single market and determine what we offer on it in future without taking into account the needs of the public.
The second thing - and it is something I see as very important - is the energy issue. Energy - together with agriculture - is going to be one of the big issues full stop. We will need more initiatives to be taken on the renewable energy front, and, on the food front - considering the way prosperity is on the increase in China, India and many other countries around the world - we will need a lot of energy for new and relatively high-quality foods. We see the opening up of markets on the international level as having absolute priority. We should be creating new openings for our farmers and food producers to sell their products in future.
Moving on to the CO2 debate, I would like to ask what we are supposed to do when a barrel of crude oil sells in Russia for 8 dollars - and to heavy industry, too - whereas here one has to fork out anything up to 80 dollars and emission trading also means that we have to pay the CO2 levy, so that our energy - and hence our raw materials industries - are subject to double taxation? How, this being so, are we supposed to keep jobs in Europe?
A debate on the subject of these disparities on the market is urgently called for - and in the sphere of foreign policy too. We will indeed see whether Russia allows its neighbours to pay the same prices as it charges at home; this will make for exciting debates in the future.
From the employment and social standpoint, I find this work programme very disappointing. Yet again we are promised little more than a raft of Green and White Papers and communications, recycling the same old material. We are about to get a Green Paper on labour law that lists questions that were put and answered ten years ago by Allan Larsson while he was the Commission's Director-General for Employment.
The communication hails flexicurity as a means of realising opportunities offered by European labour markets. In reality, it has been shown to have no positive meaning for working people. For millions flexicurity is a weasel word, a codeword for exploitation, insecurity and uncertainty. We need an EU legislative framework to tackle unfair and exploitative employment and quasi-employment relationships. All workers in all regions deserve access to decent work to give them and their families the chance of a decent life.
In the meantime, social Europe is at a standstill. The last piece of EU legislation in the social field was adopted over three years ago. The Commission's lack of ambition reflects its own imbalanced policy perspective. Better regulation means no legislation in the social field but also reflects the poor prospects for any proposal in the Employment Council. Employment ministers need to begin to play a positive role and they could start by doing something positive on working time and temporary agency work. Lisbon promised more and better quality jobs. What has been done to deliver that promise for working people? Precious little.
So my message to both the Commission and Council is this: let us stop the rhetoric and start to deliver.
(Applause)
Demographic change is one of the greatest challenges for European competitiveness. We want to make it a priority to bring people who are excluded into the job market, elderly and disabled people included. That is why the 2000 Employment Directive should be fully implemented. But we must do more, especially as 2007 is the European Year of Equal Opportunities.
However, I welcome the Commission's commitment to cutting down on unnecessary legislation. That is why I ask the Commission to reaffirm its intention to withdraw the Temporary Agency Workers Directive and also to consider separating the issue of calculating what is considered as working time where someone is on call, from that of the individual opt-out from the Working Time Directive.
If we are really to achieve growth and competitiveness, legislation should only be brought forward in the employment field if it cannot successfully be enacted at local or national level. In the field of health and safety it should brought forward only if scientific and medical evidence prove the need for it, as is the case for an amendment to the 2000 Biological Agents Directive to protect workers from needlestick injuries and contracting hepatitis or HIV. Can the Commission tell us when it will bring forward that amendment to the Biological Agents Directive, in line with the own-initiative report that was adopted by the European Parliament?
(EL) Madam President, I wish to comment on three points in the European Commission's programme on employment. The first relates to the Commission proposal to encourage the creation of common principles to strengthen job flexibility and security. The Commission even notes that this combination has been recognised as a necessity. By whom has it been recognised? Obviously by the employers who approve the framework of the pure market. However, no one should cite the workers, because it is they who suffer from minimum working times, breaches of working times and flexibility of the market.
My second comment concerns the question of immigration. The Commission says that, because the needs of the market have increased, immigrants need to be approached. That is exactly the message which the exploiters are waiting for in order to import cheap labour and use it to 'break' domestic markets and reduce wages. Immigrants should not be used as battering rams, but as people with the same rights alongside local workers.
Finally, as with the directive on the liberalisation of services, the same with the Commission programme: the workers and citizens are not suffering from a problem of reduced perception, as some have said; they simply disagree and no one should misinterpret that.
(IT) Madam President, ladies and gentlemen, I speak on behalf of the new Italian Socialist Party. The Commission communication on competitiveness is a necessary step towards implementing policies aimed at improving the Union's economic performance in the global context and within the framework of the Lisbon Strategy. It is important, as proposed, to create a framework encouraging technological development, innovation and support for the area of industry that, through research and development, is capable of expanding the EU's competitiveness in the more innovative sectors.
I therefore support the proposals for the Globalisation Adjustment Fund, the new generation of cohesion programmes and the guide to innovation proposed by Commissioner Hübner, which encourage the regions to focus more closely on development, and which, I hope, will provide sufficient information and support to allow our smallest and most vulnerable enterprises to respond to the new energy and commercial challenges in the international environment. In fact, I believe that is fundamental to support a key factor in the European economy: small and medium-sized enterprises, in particular those in manufacturing, which are, by nature, less inclined to innovation and more vulnerable to the globalisation of the economy.
While I welcome the adoption of good internal practices, I also believe that it is essential for small and medium-sized enterprises to be suitably protected, above all in the area of international trade, particularly in connection with markets that exploit unfair competition and often do not reject practices that damage workers' rights and at times even violate children's rights to childhood.
(IT) Madam President, ladies and gentlemen, I too should like to address the Commission with some thoughts and suggestions. Since within Europe there is a desire for Europe, I believe that the responses that people expect are those of a strong Europe that is able to provide, to direct and to propose. This is the main reason why I believe that we need to put across a clearer summary of the truly significant propositions of our programmes. Furthermore, I believe that the Commission, Parliament and the Council are making quite good progress, having succeeded, in recent years, in delivering a series of directives and regulations responding to the demands for quality of the environment, quality of life and greater integration.
There are, nonetheless, important areas of European and international policy on which we must be more adventurous. These areas have been pointed out to us in many of the speeches made today: the environment, energy, employment, security and immigration. A common thread runs through all of these topics, that of equal opportunities for all: for young people facing the world of work, who have a level of training that differs too much across the various Member States, and equal opportunities for women, who, in this old Europe, have not yet managed to attain the equality to which they are entitled even in the world of work.
(FR) Madam President, Commissioner, you should say to Mr Barroso that, despite the high ambition of what he said, we look forward to seeing his words converted into deeds and that what we therefore need, if we want to win back our fellow citizens' confidence, is both better regulation, which does not necessarily mean less regulation, and what, in the English turn of phrase, is called the capacity to deliver.
In the field of the ecology-energy partnership, which the Commission is extremely keen to see put in place and which Parliament will most certainly support, we need to give some thought in advance to the resources required for bringing this about. These do not amount solely to that capacity in terms of competence that the Constitution would supposedly have given us, but also to capacity in budgetary and taxation terms. The Commission needs therefore to lose no time in setting to work on revising the financial perspective so that this exercise is not simply compensatory but is marked by an ambition equal to what is at stake for the European Union in the 21st century.
Of the 21 strategic initiatives, only one falls within the competence of the Committee on Economic and Monetary Affairs: the idea of a communication - a further one - on social services of general interest. There is not a word about the proposal you withdrew from the Commission's work agenda - a move unanimously condemned by Parliament. I am talking about the withdrawal of the proposal on mutuality. Ask Mr Barroso what has become of the initiative in this area. Parliament is awaiting a proposal.
In the area of financial markets, the exercise we are involved in is a dialogue between institutions. We had made some definite and practical requests concerning micro-credits, alternative funds and rating agencies. The Commission proposals have nothing to say about these subjects.
Finally, I would ask you to take relevant action in the field of accounting, so enabling the European Union to be equal to the ambitions we need to espouse.
(ES) Madam President, Madam Vice-President of the Commission, Commissioners, Mr Almunia, better and better legislation requires better and better budgeting. There is, and there will be, no new legislation or new initiatives for next year unless the Community institutions, the Commission in particular, carry out a full assessment of the availability of funds and of how to allocate the resources in the manner demanded by the Union's citizens.
In other words, the Union, and the European Commission, need legislative priorities and budgetary priorities that are in unison. At the moment, the Commission's current work programme is not consistent with the resolution adopted by the European Parliament for the annual political strategy or with the first reading of the European Parliament for 2007.
I would remind you of paragraph 47 of our resolution on the Annual Political Strategy, in which we insist that the European institutions must reach an agreement on this legislative programme in December 2006, in order to coincide with the end of the budgetary procedure for 2007.
I shall end by mentioning the budgetary principles laid out by the European Parliament for the conditions for releasing the reserve for European Commission staff posts in 2007. When it comes to these conditions, Parliament is the European Commission's ally here, rather than the Council. In particular, we are asking for a commitment to improving the procedure for delivery to the European Parliament of the Commission's legislative and work programme which leads to the presentation, in February 2007, of a legislative work programme for that year and which takes account of our budgetary vote in December.
You, and the Commissioner responsible for budgets in particular, are perfectly aware of the situation and we therefore hope that we can reach an agreement at the conciliation on the 21st.
(ES) Madam President, Commissioners, the President of the Commission, who has discourteously failed to attend this debate, has justified the correction of his programme in an extraordinary fashion by quoting an anonymous philosopher from his country who defended truth. Since the infallibility of the Commission is not laid down in the Treaties, I believe that it would be more appropriate to quote the old proverb 'rectificar es de sabios [to rectify is for the wise]'.
The Commission has rectified two points that are important for next year. Firstly, the President of the Commission began to speak, I would not say passionately, but at least with a degree of enthusiasm, about the European Constitution. I welcome that. Secondly, the Commission has introduced immigration as an urgent issue.
I would like to refer more specifically, however, to an issue that is very important and that cuts across everything we are talking about, and which the President of the Commission has not mentioned: the need to re-direct the Doha Round of development negotiations. It is an absolutely crucial issue, which has a very direct influence on Europe's policy towards globalisation, and about which not a single word has been uttered.
Are we going to continue along the line proposed by Commissioner Mandelson? Is the bilateral going to be given priority over the multilateral? How are we going to coordinate this issue with the environment policy and the human rights policy?
I believe that this is an issue that the Commission must take into account and that it has not mentioned today.
(ES) Madam President, I too regret that the Council is not here. The Council's absence from these debates has become far too frequent and I believe it would be good to remind it that it should be here and that it should take good note of that.
It was not here for the presentation of the Court of Auditors report this morning either. Although Mr Weber, President of the Court of Auditors, has met with Ecofin, the political debate amongst those of us representing the citizens takes place in this Chamber. I therefore disapprove of the Finnish Presidency's absence.
This morning we read the report of the House of Lords, which gave us a real pasting: it says that we do things badly, that we do not control our spending. Furthermore, we have once again been presented with the report by the Court of Auditors, a report that has always been negative, ever since I joined this Parliament in 1994. For the last twelve years it has said that the Commission and the Council is making an effort, but it has not given its approval.
As Françoise Grossetête has said, the Commission's programme is a political programme and I therefore believe that it is right for the Commission to aim high, but it is doing little in terms of controlling spending.
I would like to say to the Commission, which is here today - I regret that the Vice-Chairman of our Committee on Budgetary Control is not here and I thank Mr Almunia for listening - that unless we spend properly, the Council will continue to reduce the budget and we will end up without any Community policies.
If your work programme says nothing about controlling the Europeans' money, what will happen in the end? We will not even reach the 1% threshold. Next year we will have 0.9% of the budget and we will end up with no Community policies in Europe.
Get your act together please. State that we want to spend well, better than the Member States, that we want to put the Member States in a position in which that can say that they agree with the way spending is carried out. The citizens must be aware that, if money is spent badly, it is not just the Commission's fault, but also the fault of the Member States, of the agents.
Let us get our act together, let us do something, not just for transparency, but for good spending.
(DE) Madam President, ladies and gentlemen, I would like to start by following the chairman of my group, Mr Schulz, and highlighting something Mr Barroso said to the effect that, 'without solidarity, the internal market will not come into being'. He got that absolutely right, and it comes up again in the text of the work programme, in which the Commission commits itself - and I quote: to 'the delivery of an active policy agenda focusing on citizens' expectations and needs'. That is precisely what is needed.
It is not, however, enough simply to keep on saying that; it also has to be brought to life. It is evident to me, from looking at the measures, that the ones that really matter in the internal market are not there, particularly those needed for the protection of consumers. The term 'consumer protection' is nowhere to be found. Now you are looking to appoint a new Commissioner to handle it. Does that mean that you want to have a rethink or a closer look and see to it that consumer protection really is put centre stage in policy? If you do, that is something that really will get across to the European public.
I also note the lack of any progress towards harmonisation in European policy that might point to the Member States sharing in it, that might indicate an opening-up of borders in the services market and elsewhere, for these things need to be tackled with much more vigour than they have been, and there is plenty left to do on those fronts.
Finally, the most important thing is that the primary competence should be political. You are always talking about impact assessments, but what sort of impact assessment should be carried out? Any impact assessment should also take into account social life, gender policy and other areas as well.
- Cohesion - protection of natural resources
Madam President, there is a tendency for all speakers to consider their issue as the most important in the debate. As we are talking about the European Commission's legislative and work programme, I wish to say - as I shall be referring to regional development - that we shall not have very important issues to debate next year.
This year we passed the legislation and the major challenge for the European Commission is for this legislation to be applied correctly. We need to start the application of programmes promptly, so that the appropriations are taken up and, more importantly, European taxpayers' money is used for the benefit of social and economic cohesion. This is the major endeavour and Parliament wants to participate actively in this endeavour, which we must jointly make together with the Member States and the regions. We shall be present, therefore, to control what the European Commission is doing. Within this framework, the fourth report on cohesion which the European Commission is to present and which we are awaiting will obviously also be important.
Within the framework of the purely legislative initiative, there is the question of the Solidarity Fund; in other words, the fund which covers problems which arise from natural and technological disasters. Here we have finished the first reading, but there is an unjustified delay in the Council. The old regulation is out of date and the European Union needs to demonstrate its solidarity in the areas affected, especially when we are talking about major disasters, because that is how it gets closer to its citizens. The Commission, therefore, needs to stand by Parliament. We need together to convince the Council which, for some reason - perhaps because the Ministers of Finance, who are competent, do not want to give any more money - does not understand the need for us to proceed further. We are therefore waiting for tangible proof from the European Commission.
on behalf of the PSE Group. - (FI) Madam President, the legislation that applies to the European Union as a whole needs to be based on an analysis of where we are, which of the measures that have already been taken have been effective, and what new measures are needed for us to achieve the targets that have been jointly set. This sort of approach is vital in environmental policy in order that we can focus on those matters that require swifter attention than any of the others.
The European Commission promised to put forward a proposal to revise the Sixth Environment Action Programme this year. We have not received one. It is not included in next year's Action Plan either. It would nevertheless be a concrete instrument for specifically evaluating where we are and what should be done in the future.
The Commission says that it intends to examine the Environmental Technologies Action Plan next year. That is good. We also, however, need to look at areas other than developments in energy technology. One challenge we face is legislation on chemicals. Harmful chemicals need to be replaced with new, safe ones, and for that we need technology. We need technology to find solutions to air quality. We need new technology for material efficiency, and in this way we will also be able to redeem our promise of improved competitiveness.
(Applause)
on behalf of the ALDE Group. - (FR) Madam President, Commissioners, ladies and gentlemen, there is a time for words and there is a time for action. I think that quite a number of those who have spoken this afternoon, on various subjects, have demonstrated the absolute necessity for the European Commission to take action.
We want more innovation, more security, more solidarity and more competitiveness, and I am disappointed to see that the text presented to us by the Commission includes just a few lines on what is certainly the main heading in the European Union's budget, given that the 2007-2013 financial perspective allocates EUR 308 billion to the Structural Funds. However, if we want to provide real answers for ourselves and for our fellow citizens, with the Member States and with the various players, we need to make good use of the tools provided by the financial measures included in the Structural Funds, amounting, as I said, to EUR 308 billion.
What, therefore, is the issue for 2007? Are we going to use the billions at our disposal to give our fellow Europeans real answers in the context of the regulations we adopted in this very House in July, or, mired in administrative mazes and in many and varied problems, are we going to reach 31 December 2007 without having got much further forward? I and my colleagues in the Committee on Regional Development brought these matters up with Mrs Hübner; we are disappointed that the Commission's document before us today pays hardly any attention to how the Commission intends to set out to achieve its objectives.
We want these objectives to take particular account of circumstances in the new Member States, which will receive funds but will also need to be in a position to use those funds wisely. We have made proposals, as Mrs Hübner knows, and we are now waiting for practical responses to help these countries to use this money properly.
There is another point that I, as chairman of the Urban Housing Intergroup, must obviously not neglect: how can towns and cities act as a real driving force in a Europe that needs to be more competitive and more innovative? On this matter, too, we are waiting for further action from the Commission.
Finally, on behalf of my colleague Mr Davies, who cannot be here because he is at another meeting, I would like to say to the Commissioners that the Group of the Alliance of Liberals and Democrats for Europe is partly satisfied with the proposals on the environment, but that, as in the case of the previous point on the Structural Funds, we expect practical implementation - we expect action.
In conclusion, Commissioners, we have no complaints about your communication skills, but we now expect practical action.
on behalf of the Verts/ALE Group. - (DE) Madam President, Commissioners, ladies and gentlemen, it is evident that the Commission is pressing on with the policy that deeply divided European society last year. Were the riots in the suburbs of Paris not warning enough? Having seen them, we in Europe surely cannot continue with a policy that writes off some members of our society. How, having had this experience, is it possible that the Commission should seek, in the new work programme, to address social issues quite separately from the growth strategy? Why is it abandoning the former consensus according to which social inclusion policy was part of the Lisbon Strategy and hence an expression of social cohesion?
Are we, in future, to have a state of affairs in which everyone will no longer be allowed, irrespective of where they live or of their social status, to share in Europe's economic successes and in its prosperity? Our group does not accept such a thing. It does not accept that people such as those in the banlieues of Paris should no longer be allowed to benefit from Europe's strategy for prosperity, for a policy of social division will demand a high price from all of us.
The work programme, lamentably, perpetuates this general trend. As well as the one-sided Lisbon Strategy, the Gothenburg strategy is also to be treated in isolation, with economic growth being treated as having higher priority than sustainable development in what is a completely backward-looking policy that represents the selling out of our living resources and amounts to writing off our rural areas, thus abandoning the interconnection of our economic, social and environmental goals.
How does the Commission justify using ear-marking within the structural funds as a means of taking money away from territorial cohesion and sustainable development for all regions and making policy only for prosperous cities and thriving economic hubs, while many European regions, the young people in the banlieues, and their counterparts in rural areas, are treated as less important?
That will not do. Sustainable development must be brought back to the heart of European politics.
Madam President, on behalf of the Committee on the Environment, I thank our Commissioners for the work we do with them - often constructive, often with great thought, often with what I hope is constructive criticism. I say to the Commissioners that we look forward to what they are going to be doing in the coming year, although perhaps I could start with what they are not going to be doing, because it would be helpful to hear from them again a new list of steps that they are not going to take. We have had the first tranche of that as part of the Lisbon Agenda. We would like to know a little more about where the Commission is pulling back so that it can concentrate on the things that really matter.
Linked to that, in terms of better legislation, we look forward to the development of environmental and health impact assessments in such a way that they are seen to, and really do, contain an element of independent assessment. I would suggest that we need a panel of independent experts, not a new building or agency, but people on whom we can call to help to ensure that the impact assessments are effective. I believe we would also want to ensure that the agencies for which we are responsible are efficient and effective. There are some key ones in health, medicines and food safety which need sustaining. They are mostly new ones and doing good work. I would like to see prioritisation between agencies as well as good support for those that we cover. We would want to see proper enforcement as well. So perhaps the package is to do less than we have done in the past, but to do what we do even better.
In our committee we look to the work in the health sector. We have seen that prosperity is not an alternative to wellbeing. Healthy people and a healthy environment are prerequisites for healthy economic growth, competitiveness and jobs. We want to see more work to improve health promotion, collaboration between health services, not only on patient mobility, patient safety and the new areas of mental health, but also on continuing areas such as flu preparedness.
The environment goes hand-in-hand with growth and jobs. Eco-innovation is a major component in winning the fight against global warming. I certainly call on the Commission to lead initiatives in the post-Kyoto process outside the European Union, developing the 'green diplomacy' concept.
Having recently been in Gaza and seen the devastation to people in the hospitals there, we urge that, with the new opportunities coming from the appointment of the new Prime Minister of the Palestinian Authority, the European Union should work closely with that authority and the Israelis to stop what is happening in Gaza and to promote real reconciliation and peace.
(FR) The legislative programme before us today is just a quiet renewal of the programmes for previous years. Even so, I find it quite remarkable that the Commission has not said a single word on two major reforms on which it is currently working, namely the review of the financial perspective and the mid-term review of the common agricultural policy. These are politically very difficult issues, but we cannot just ignore them. The fact that the constitutional, budgetary and agricultural debates are all taking place in 2007 means that the institutions really need to prepare themselves.
With regard to the reduction in administrative costs set out by the Commission, the vision of European policy that underlies it is, in general, very simplistic and penny-pinching - it is a short-term vision from which our political priorities will suffer. Instead, we should reconsider whether the resources, particularly in terms of staff, provided to the Commission are adequate for the implementation of the policies we are seeking to promote.
True, the solutions proposed by the Commission in its citizens' agenda are based on the idea of a proactive political programme targeted at the needs and expectations of Europeans. Unfortunately, though, I cannot now find in this document any specific or new proposals for how to achieve the objectives of this programme. The same is true of the Lisbon Strategy, which we are told has been relaunched. I cannot share your optimism. Finally, let us not forget that, every year, the overall budget allocated in fact contradicts the document that you are presenting to us today and distorts the political will demonstrated and voted on by our Parliament. Does this document today not ultimately come down to words and pious hopes?
(FI) Madam President, Commissioner, our competitiveness and prosperity depend on our ability to develop sustainably. Research and innovation are therefore essential. New energy efficiency technologies such as hydrogen, fusion, LED light, and solar and wind power are important, for example. Energy consumption in Europe is growing, even though it should be falling. We cannot live like this. The high cost of energy hits the poorest. In my view, the Commission should establish a social programme for the supply of energy for our poorest citizens.
It is said that without solidarity there will be no Union. I suggest introducing a barometer to gauge solidarity throughout the EU. In addition to the results of opinion polls and internal market infringement proceedings, Eurostat and the Commission should publish a wider comparative evaluation of the Member States. We need to find out openly and simply and in comparative format to what extent countries are fulfilling their promises - in other words, how much solidarity there is between us. The schemers should be penalised. Is the publication of a solidarity barometer appropriate and necessary? What does Commission Vice-President Wallström think? It might at least help the public understand better what is going on. It is important that we get the framework programme on research and development through, and certain other programmes as well.
(Applause)
(ES) Madam President, I wished to stress how strange it is that there are no concrete legislative proposals for a common policy such as the Common Fisheries Policy. The fact that the Commission's document takes a very horizontal view of the priorities cannot be used as an excuse for the lack of commitment to a policy which furthermore is at a crucial moment both internally and internationally.
Fishing management is going to be affected - it already is - by a whole series of measures, programmes and policies that respond to the Union's very diverse commitments within the framework of the Law of the Sea, the Johannesburg Summit, sustainable development, environmental strategies, climate change and biodiversity, amongst other things. Within this context, the Commission's general attitude to the fisheries policy is marked by a surprising lack of legislative activity, a lack of political impulse and lack of ambitions and commitments in the face of these challenges.
Legislative activity in the field of fisheries is increasingly focussed on routine matters and minor day-to-day modifications, and on the rare occasion when the big outstanding issues are dealt with, they are dealt with by means of mere communications with no legislative weight, as in the case of discarded catches, or which come extremely late, as in the case of eco-labelling, or which are at risk of fading to nothing, like the proposal on the Mediterranean.
This gives the impression that, faced with the challenges I have mentioned, the fisheries policy has chosen to remain at the lowest possible level and allow itself to be led by the priorities of other policies, ignoring the fact that fisheries has a lot to say.
Madam President, in order to deal specifically with certain matters which remain outstanding and which are extremely urgent, we would call upon the Commission to make immediate rigorous and coordinated legislative proposals on undeclared and unregulated illegal fishing.
- Internal affairs
on behalf of the PSE Group. - (FR) Madam President, up to now Europe has stuck to developing measures to combat illegal immigration. It has tried to project the image of 'fortress Europe'. The Commission is going to make two decisive proposals with regard to the immigration of manual workers and of highly skilled workers.
We are absolutely opposed to accepting undeclared, exploited workers. We therefore also need to provide legal immigration routes for people looking for work. The plan is for the European Parliament simply to be consulted, but we would like to obtain commitments, so that we can be fully involved and our voice can be heard in the discussions on these two decisive directives.
We also welcome your proposal to set minimum penalties for employers who exploit immigrants by forcing them to work illegally.
My group recently went to the Puglia region in Italy, where hundreds of immigrants have been reduced to slavery on agricultural holdings. As we are all aware, this is not just an Italian problem: the enslavement of thousands of people is a problem throughout the European Union. We are therefore calling for common provisions to protect immigrants' rights in work, for uniform penalties for exploiting illegal labour and for support for employers who regularise the status of their workers. Thank you.
on behalf of the ALDE Group. - Madam President, two years ago the European Parliament gave Mr Barroso's Commission the green light, but only after he pledged to make fundamental rights a top priority. However, it seems that Mr Barroso - who unfortunately is no longer here - forgot his pledge the very next day, because fundamental rights have disappeared altogether from the strategic objectives. The work programme for 2007 lacks vision, ambition and courage in this respect, which is very cynical in the year of equal opportunities. Better lawmaking is a good thing, but we actually need more action on fundamental rights, not less.
Parliament has repeatedly called for a horizontal directive banning all forms of discrimination. We called for urgent action against discrimination against homosexuals and against rampant homophobia. None of this is in the work programme. Why are human rights not the centrepiece of the Union's external policies?
Security is indeed a priority, but not the selling-out of democracy and civil liberties. Measures are being taken in backroom deals that are not subject to parliamentary scrutiny or judicial review. They are neither proportionate nor effective, and citizens are increasingly defenceless against abuse and mistakes by the authorities. Where are the Commission proposals addressing this issue and aimed at resetting the balance?
Finally, on democracy and transparency, the Commission floated proposals for a European PNR policy and positive profiling at an informal gathering of ministers, so how is it that these proposals do not feature in this official document? And why is the Commission going along with the Council in informal get-togethers on security policy, such as the ones on 16 August or with the US last week?
I would very much like answers to those questions.
on behalf of the Verts/ALE Group. - (NL) Madam President, my speech follows on seamlessly from what Mrs in 't Veld said. You may recall the exciting plenary debates that accompanied this Commission's appointment. After all, in his speech, in which President Barroso asked for the confidence of this Parliament for his team, he referred to the much-debated nomination of Mr Buttiglione and he said - and I quote:
'However, one good thing will have come out of this unfortunate incident: it has highlighted the importance we attach to decisive political action by the European Union in the fight against all forms of discrimination. For this Commission, civil rights and an anti-discrimination approach will be top priorities.'
(NL) A group of Commissioners that would mount concerted action against discrimination was said to be on its way, and I should like to know how often this group meets, what is on their agenda and what has, in fact, been achieved so far. Why have you not yet floated any proposals, as was suggested here a moment ago, to raise the scope of the directive for equal treatment irrespective of sexual orientation, religion or conviction, age or disability to the level of the Race Directive, since the latter does not only cover the labour market, but also the provision of goods and services?
After all, could you, Madam President, perhaps explain to me why, according to European guidelines, a black heterosexual man may not be discriminated against when he applies for a loan from a bank or when he rents a house, but a homosexual man, to all intents and purposes, can? On 16 January, Commissioner Frattini said that he wanted this straightened out, but that the Commission would not propose it because it would not attain the required unanimity in the Council of Ministers.
Well, Madam President, that is not leadership. Will the Commission in future only make proposals if the Council is already in agreement? This is the wrong way round, in my opinion. Moreover, we should capitalise on the increased openness displayed by the Council of Ministers. The Member States should own up to the fact that they are opposed to equal treatment. Let a cross-border, public debate take place on this subject, because I would be interested to see whether Commissioner Wallström would agree with me that only then would Europe come nearer to the citizen.
2007 is the year of equal opportunities, and it appears to me that, as a result, we have no time to lose. Since the Commission has not yet done a great deal in this area, I wanted to make the life of the European Commission a little easier. I have already put a proposal for a new directive on paper on your behalf. That way, there will be no more excuses. It is now up to Mr Frattini to translate Commissioner Barroso's fine words from October 2004 into action, and I will presently hand the proposal for a directive to the Commission.
on behalf of the GUE/NGL Group. - (IT) Madam President, ladies and gentlemen, I note that the Commission's strategy has changed: before, we used to have such sound proposals, now, even these have disappeared. President Barroso's speech leaves us very concerned. In fact, as regards the Commission's priorities for action in 2007, we feel that there is a lack of drive by the Commission to ensure that a practical common policy on immigration is launched. Simply acknowledging that we need to marry security and solidarity does not strike me as a positive legislative principle for 2007. It seems a somewhat empty statement, void of real meaning, which does not contribute to building a genuine policy on legal immigration safeguarding economic immigration and abandoning the current prohibitionist approach that is leading more and more people to their deaths in the Mediterranean or in the Atlantic Ocean, and is encouraging more and more migrants to arrive illegally on our territory and to remain here illegally.
I believe that the Commission should provide real drive, by proposing a policy on legal entry to our territory. In my opinion, it is not enough to state that security is a priority, although this may well be true: we also need to agree on what security means. I believe that Europeans should be reassured of the fact that there will be no more illegal flights by the CIA in Europe, that European citizens and asylum seekers will no longer be kidnapped, and that the systematic checks on Europeans will be dropped - I refer to SWIFT, to PNR and to data retention.
Therefore, when discussing security, I believe that, first of all, Europeans should be reassured that their rights are being protected. I do not think that the Commission's efforts are heading in that direction.
on behalf of the IND/DEM Group. - Madam President, looking at the Commission's programme for 2007, I am struck not just by the new areas in which the EU seeks to strip more power away from my country and from the ex-EU slaves and eunuchs who run it, but by the brief mention of the term 'constitutional treaty'. My submission is that the hidden agenda and programme for 2007 will include a resurrection of the constitution, that slain vampire, after a small blood transfusion. The nationals of those countries who rejected it will be told to vote again because they did not understand that it was compulsory.
The Commission hopes to obscure the principal issue, namely its quest for legal personality or EU sovereignty. Yet every year the EU takes more of the powers of nationhood.
I object to the concept that British nationals are assumed to be in favour of all this power theft, without being allowed to vote on the subject. I also note a proposal from the Council to improve cooperation between EU police and security forces. This contains a proposal about sharing information at European level, including sharing with Europol. This has been questioned and resisted before. It is an infringement of the rights of British nationals, some of whom already have an EU criminal record for plane-spotting. My countrymen want an honest answer to the question of what the EU thinks it is and what happened to the concept of trade.
(NL) Madam President, I should like to start by congratulating the Commission on its intention to reduce the administrative burden by 25%. This is a very important objective, and I would advise you to be as practical as possible in pursuing it.
In the Netherlands, we have now managed to bring about a 25% reduction, but communication with businesses and citizens has resulted in continued complaints about far too much bureaucracy. The citizens and businesses did not feel much of the effects, because the reduction was mainly at macro level. At micro level, however, bureaucracy persists. I can think of a very simple way of solving this problem, for example, by raising the bottom threshold in public tenders.
I live in a village of 25 000 people where a new swimming pool is being built that, in accordance with European rules, must be put out to tender, with all the red tape that this involves. Is this really necessary, or could we not raise the lower limit a little so that it is only really important projects, where real international competition is needed, that fall under this rule?
Turning to impact assessment, we in the European Parliament have repeatedly demanded this, and that it should be comprehensive, including fresh legislation, comitology that affects citizens and businesses, and soft law. After all, an increasing number of issues are being regulated using soft law, which may trigger an administrative burden of its own.
Secondly, we have repeatedly said that we would like the quality of this impact assessment to be subject to an independent review. So far, we have seen a great deal from the Commission in this respect, but none of it was satisfactory. We want this independent review, since this can also generate more transparency. It is, of course, a step in the right direction that this should under Mr Barroso's presidency, be brought within the Commission's remit, but, since there is no transparency within the Commission, I fear that we will be waging a bureaucratic trench war between the office that falls within Mr Barroso remit and the Commission offices that are required to draw up the impact assessment.
(DE) Madam President, I have taken the liberty of carrying out a brief statistical analysis of the Commission work and legislative programme, and have counted 57 non-legislative acts and only 37 of a legislative nature, so it would appear that the vast majority are non-legislative, and that strikes me as confirming a trend that has made itself clearly visible in recent times, that being that the Commission is more inclined to take refuge in non-legislative acts such as Green Papers, White Papers, communications, and so on, thereby in part circumventing its own legislature.
It is clear to me that soft law instruments appear - at first sight, at any rate - to fit better into the 'better regulation' agenda, but it has to be said that such instruments are neither enforceable nor binding and will end up as sources of even more disappointment for the public and for businesses.
I would like to highlight on the basis of my own working experience a number of things that I find lacking in the work and legislative programme, namely initiatives that the Commission has promised in other contexts, but are not to be found here, such as the standardisation of the consumer protection acquis, the term of protection of copyright, further developments in patent law and the applicability of EU law in sport. The ECJ has produced a new ruling that fundamentally changes the position in this area and makes for greater legal uncertainty in it.
Together with the first batch of initiatives to be withdrawn, the statute for mutual societies and the statute for a European law governing associations went back as well, and, in the debate at that time, Vice-President Verheugen promised us that this would be reviewed and consideration given to the possibility of improved initiatives in this area, but I cannot see them here; perhaps they are not regarded as having high priority. It is a matter of complete indifference to me whether they are or not; what matters to us is that we should know whether or not to expect their appearance.
(DE) Madam President, there are two points in this work programme that I want to say something about; one has to do with basic freedoms and the other with civic participation in the European Union. Reference has frequently been made in this debate to the problem inherent in the lack of any preferences or priorities on the part of the Commission in the field of basic freedoms and third pillar, a problem that we need, firstly, to address as a matter of urgency, before, secondly, establishing the cause of the lack of political will.
Reference has been made to the fact that Mr Barroso, at the beginning of this legislative period, set up a working party made up of Commissioners and tasked with addressing the issue of basic freedoms. I find myself wondering what this working party has been up to over the last two years, since no report has been forthcoming. So have they been doing nothing? Drinking coffee? In all seriousness, though, we must, if we are to take this subject seriously, know what is to be discussed in this context.
What I find worthy of criticism about this work programme is the fact that - in parallel with the efforts by G6 states to do something about legal migration and by the few states gathered around the Federal Republic of Germany that have launched the Prüm Convention - parallel structures are developing into a third pillar outside the third pillar without the Commission - whose role as guardian of treaties is about more than making laws - intervening or making any kind of forthright public comment. The fact is that, if we are to act on the judicial and police cooperation front, we have to do so within the framework set for us by the Treaties.
Since my time is running out, I will conclude with a brief point, which is that, on page 10 of the programme on civic involvement is written, in English, the following - and I quote:
'This includes a commitment to listen and to deliver.'
(DE) We have done so. We have handed one million signatures to the Commission and the Council concerning the seat of Parliament. Two-and-a-half months on, we have yet to receive a reply. I believe that, as far as 'listen and deliver' is concerned, the ball is now in the Commission's court.
(EL) Madam President, one of the main measures for 2007 is border control. This will be achieved with the second generation Schengen information system, the VIS, the operation of Frontex, broader use of biometric data and the creation of central databases.
The pretext for all this is the security of citizens and the management of immigrants entering the Union. In reality, however, a European fortress is being created, emphasis is being given to policies to stop immigrants, protection notwithstanding, and, at the same time, the creation of a police state is being served. As regards collaboration between the public and private sectors in the field of security, as proposed, the question which arises is who will exercise control of the honest function of private individuals and how. The possibility of intervention by private individuals - with interests often politically controlled - in the configuration and management of security policies is unsettling.
Furthermore, one of the Commission proposals refers to combating terrorist propaganda and the question we are asking is where are the limits of freedom of opinion set and who will set them, politically and ideologically impartially, when today liberating movements are condemned and political parties are called terrorist organisations.
Madam President, I wish to begin by addressing the question of the internal market. I think I am out of sequence, because the internal market was discussed earlier by some of my colleagues. However, I want to welcome the review of the single market strategy on behalf of the members of our group. I am pleased we are now focusing on the name 'single market' because that describes much more accurately what we are working for. We will therefore give the Commission a lot of support for that and indeed for other initiatives to make the single market work better.
That leads me onto a broader concern I have on the work programme and the priorities as presented to us. It is a big improvement on the one we had last year, of which I was very critical and in which there was a very long list of unprioritised proposals. We still have a long list of proposals. I think there are 21 initiatives and, as my colleague, Mr Grosch, said, the difference between strategic initiatives and priorities is not entirely clear. I would again make the point that a list of priorities longer than five is not a list of priorities at all.
However, I want to make the fundamental point that the issue of delivery, which I am pleased to say is included, is picturesquely described as 'delivery a daily task' as if it were a routine issue - we still have daily milk deliveries in England and I am pleased to say in pint bottles. However, it is not a routine issue but a fundamental one! I really want to know what resources the Commission is putting behind the implementation of its policies. On the single market, we know that Mr McCreevy estimates that 90% of the legislation is already in place. Delivery is fundamental. Where does it say what resources the Commission is putting behind its initiatives? Where does it say what resources the Commission is putting behind a transposition plan for the Services Directive we will approve tomorrow, which is a fundamental piece of work? If the Commission does not put the resources behind it, it will not be delivered.
I should like to ask Commissioner Wallström, whom I understand is responsible for communication, for the next package to be grouped together. I do not want to see the single market policy scattered throughout this document: I want to see the priority for the single market set out with the actions next to it, the delivery resources next to that and the Commission's simplification plan next to that, and I want all this to be lumped together with the percentage of resources the Commission is putting behind it. That would be a logical and clear document and clear communication.
Finally, on the Services Directive, I am delighted Mr Schulz is here, because I note from a press release he issued today that the Services Directive is an enormous success for the Socialist Group. Well, colleagues on this side of the House, it is an enormous success for this Parliament and all of us working together. I hope people will have the humility to accept that. However, I notice that he has finally joined our liberal club because the release states that he supports the flexibility necessary to enterprise and the promise of new job creation. Welcome to the market liberalisation club, Mr Schulz!
(DE) Madam President, 2007 will certainly be an important year in terms of whether citizens are won over to Europe or whether they continue to distance themselves from it.
I should like to make three comments on this. The first is that the Berlin declaration represents a good opportunity for us to demonstrate the idea of Europe and the European project. I hope that this declaration concentrates on the future rather than focusing too much on the past. Europe has its origins in the field of energy, and this same field may also present a vision for the future - if, for example, a large-scale energy project were proposed that met all the criteria we are aiming at. I am thinking here of the solar-hydrogen economy, which would be a real challenge for this continent and even for the international community.
The second is that we need to make progress with the constitutional process. This is the responsibility of the Presidencies, of course, but also of the other institutions. I hope that the Commission does indeed provide input to show citizens what they stand to lose if the Constitution is not ratified, and that it also makes proposals for overcoming the crisis. The June Summit spoke of 'additional elements' that need to be developed, and I hope that 2007 sees the Commission, too, proffering some thoughts about what that means in practice.
The third, Madam Vice-President, concerns democratic infrastructures. We have European citizens' initiatives. One million signatures must not go to waste. I think that we need a framework for how the institution receives mass petitions such as this. These are important tasks for 2007.
(PL) Mr President, it was with real pleasure that I welcomed the points of the last two parts of the programme presented, that is to say the part containing strategic initiatives and priority strategies. It specifically addresses communication, and I would like to thank Commissioner Wallström for preparing this unusually important section, particularly in 2006, as 2007 is to be a crucial year. In 2007 internal reforms will have to be undertaken, and preparations made for constitutional reforms primarily geared towards the introduction of the European Constitution.
However, I fear that the Commissioner was left without support here, and that the Commission does not attach sufficient attention to this area, and is not giving her sufficient assistance in the preparations needed for reforms, even though they are her own. I would like to ask the Commission what it has done to enable it to operate under new conditions in 2009, under a new treaty, and will there be a greater number of commissioners or not?
The final matter I would like to raise are the internal affairs of Europe, which should be a better and safer place for all of our citizens to live. This is the expectation of all citizens of the European Union, but the citizens of the new Member States are in a less favourable situation. They have fewer rights in many areas and are discriminated against in areas such as cross-border travel, where the SIS and Schengen are concerned, and I would like this element to be eliminated. If this fact were eliminated, we would no longer be discussing forced labour camps in Europe.
Foreign Affairs
on behalf of the PPE-DE Group. - (NL) Mr President, whilst I should like to thank the Commission warmly for this communication, I have to start with somewhat more worrying observations. I deeply regret to have to say that a clear development standpoint is what is lacking in the Commission communication. I should like to remind you of the three objectives of the European Development Policy, as described in the Treaty, namely sustainable development, the fight against poverty and the gradual integration of the developing countries into the global economy. Although these deserve a special mention in the communication, they are not there.
In addition, I should like to appeal to the Commission to tackle the problem of the relationship between other areas of policy and development policy more effectively. I am particularly thinking of the relationship with fisheries, trade and migration. This is an important criterion in order to be able to achieve our own development goals and also to make a meaningful contribution towards achieving the Millennium Development Goals which we all agreed upon.
Finally, I am appealing to the Commission to include in the list of priorities communications in the following areas: the latest with regard to the EU's contribution to the development goals; secondly, any headway made in European development policy with regard to the WTO's development round, and thirdly, the implications of the Commission proposal on more highly educated immigrants on the brain drain in developing countries. Finally, particularly the absence of the Millennium Development Goals and the fight against poverty are striking and disappointing in the paragraph that describes Europe as a global partner.
on behalf of the PSE Group. - (FR) Mr President, I would first of all like to congratulate the Commission on having attached a high priority to a communication policy and, in particular, on having already implemented it within Parliament. I can say that, with regard to foreign affairs, we are now in constant, constructive contact with the Commission.
However, this just adds to the consternation with which we look at the Commission's programme on foreign policy and human rights. In my view, communications in this regard have been elliptical, and almost subliminal. There has been radio silence on the Mediterranean. So, what has happened to the spirit of Barcelona and the concept of an alliance of civilisations? Little or nothing has been said on policy towards Africa, beyond the development policy, and you have been very tight-lipped regarding Latin America, even at a time when the European Parliament is involved in establishing Eurolat. Last but not least, there has been absolutely no reference to our human rights policy, even though it is our brand image for the outside world and even though we have just managed to obtain a specific instrument for it. In this regard, it is worth bearing in mind that the conclusion of the action programmes with Israel, Moldova and Ukraine is going to result in difficult negotiations about which the communication has nothing to say.
Finally, foreign policy, as presented here, seems to be based more on the European Union's bilateral relations with certain countries than on a regional policy or a policy of great communities. It is all rather lacking in ambition, attractiveness and life, and that is a great shame for the people of Europe.
on behalf of the ALDE Group. - Mr President, 2007 will be the key year for us all to find our own way to escape from the constitutional crisis and I am very pleased to hear from President Barroso that he plans for the Commission to play a central part in that exercise.
The Commission strategy for change across the policy spectrum must be framed inside a constitutional context. Policy reform will be given practical effect by its connection with the issues of the EU's competences, the instruments, the powers and procedures. As far as external affairs are concerned, for example, the Union needs its legal personality. Public opinion supports the EU as a global actor. We need success on completing the Doha Round for trade and development. We should be stalwart in persevering with enlargement, despite the problems that we experience at present, some of which at least are clearly foreseen and foreseeable.
The Commission and Parliament must be steadfast to support the deployment of so many European forces, not least at present in South Lebanon, as this exercise surely provides the greatest test for the development of our common foreign security and defence policy.
on behalf of the Verts/ALE Group. - (DE) Mr President, ladies and gentlemen, as foreign and security policy coordinator for the Group of the Greens/European Free Alliance, I should like to make a number of critical remarks.
A few points have been raised. Mrs De Keyser expressed exactly what I feel when she questioned where we stand. We can see the arc of crisis over Iraq, Iran, Libya - the Middle East. Europe, a global player, makes professions yet comes up with a static work programme consisting of, on the one hand, a banal statement of the problems devoid of political substance and, on the other, instruments that - those of them that are actually new - the Commission does not even acknowledge as a quantum leap.
At this point I should like to express our disappointment that the five new external-policy instruments that are due to enter into force as of 1 January, and that will support the Commission's external policy, civil conflict prevention, crisis management and reconstruction work for the first time, are not given due attention, but instead constitute just a single indent in the work programme.
Then there is the Commission's concept of 'neighbourhood policy'. The Commission must clarify in political terms what it means when people now talk of 'neighbourhood policy light'. A political definition is no longer being given for this. Any old words are being used, and I have the impression that a political definition is virtually being avoided.
I should like to finish with a positive comment. I welcome the fact that the Commission is tackling the defence-equipment market at long last; it is just that what the programme has to say about this it has been saying for years. Parliament has given the green light, and awaits results at long last. Consequently, I am afraid we are not satisfied in this regard.
on behalf of the UEN Group. - (PL) Mr President, the European Union has done much to raise its visibility in the world arena in recent years. In order to enable this process of emancipation to develop, we have to face up to significant problems. Since the enlargement of 2004 we are neighbours with a very troubled part of Europe to the east, where in recent years we have seen Russia return to a policy of coercion in respect of its neighbours, countries which today are also neighbours of the European Union. Often these countries - such as Georgia and Ukraine - are included in our neighbourhood policy, which the Commission rightly believes should be strengthened.
However, a successful reform of financial aid instruments is not everything. In order to play an important role in the world, particularly when we think of the European Union as a 'soft power', takes credibility. This credibility is a vital test, and we cannot be a global or even regional player if we do not protect Belarus from annexation by Russia, something which may only be a matter of months away.
We will not become a global player if we trade human rights in Russia for gas, or if we close the door to the pro-European, democratic and pro-western policies of Ukraine and Georgia in a cowardly way. These are key objectives for our instruments in external policy. If we do not succeed in using them successfully, the world will see a growing gap between our often moralising declarations and the reality. The world does not need such a European Union, and the world would certainly have little respect for such a European Union.
Mr President, how is 2006 ending? What is our foreign policy? We saw it in Finland the other day. We are cursing Russia and caressing Turkey. That is the reality. We are cursing Russia, with whom we have an energy-dependent relationship, and we are caressing Turkey, which says provocatively, 'I am Turkey and can impose whatever I choose on Europe'. As you see, it is insisting that we talk with it at a time when it does not accept the 25th Member State of the European Union, Cyprus. That is our policy. We do not see what is happening in Gaza. When, at long last, will the European Union see what is happening in this area of the world, where children are being killed every day? There have been about 500 000 deaths in Iraq. When will we take an initiative at long last? When there have been a billion deaths?
So what is Europe? Europe is on the American car carrier which drives us wherever it wants. Fine, we have handed them the steering wheel, but let us at least take over the brakes, so that we count for something. Otherwise we are no more than servants of the foreign policy of America, which drives us where it wants, when it wants.
What are our relations with China? Do we know? Are they hostile? Are they friendly? How do we address this factor? A Sino-Russian axis is developing. What will we be? The ham, the salami in the sandwich which the United States of America wants to fix? Let us decide on a foreign policy of our own. Let us draw up our own policy. We cannot see it anywhere. We cannot see Europe's policy anywhere. We follow America's policy and I do not think that it leads in the right direction, to proper democratic developments.
(Applause)
Mr President, as coordinator for the PPE-DE Group I would like to stress the following points.
We realise the importance of the external competitiveness aspects of the Lisbon Agenda and the coordination of internal and external actions, and we reiterate our commitment to the multilateral approach in trade policy and support for the WTO as the principal forum for the management of globalisation. We therefore deplore the suspension of the WTO negotiations and strongly urge the Commission to come forward and fight for a settlement on the Doha Round in 2007.
We welcome the EU communication on global Europe competing in the world. We stress, however, that bilateral regional agreements should remain supplementary, as I said, to the multilateral trade system. But here I have real concerns, and I would like to question the Commission on this particular point. Why have we not made progress with the USA on regulatory issues between the EU and the US by completing the transatlantic single market? We must make a commitment to that over the next decade. We cannot have a free-trade agreement with the US; that would undermine multilateralism. But we can have an agreement on regulatory issues which are outside Article 34.
Finally, something that is particularly close to my own heart: there is grave concern over the growing feeling of protectionism and trying to set goals that are outside the Lisbon Agenda. Member States are increasingly using protectionist methods. If we are going to have a settlement, we have to move away from that.
Finally, I have serious concerns about EPAs and economic partnership negotiations, and I support the Commission in its proposal. We must go ahead with it and push it forward. It is a real chance, probably the last chance we are going to have, to do something to help those poor countries. If we can get an agreement on that, it will be a great thing. I look forward to that in the coming year.
(NL) Mr President, many citizens are sceptical about present-day Europe, and its mission is ambiguous. Too much money is being spent on the old priorities, such as agriculture, while the new priorities, the Europe of the future, such as education, migration policy and fair trade, are being neglected. Europe must be social not only inwardly, but a social Europe is needed outwardly too. Just like soft power, a cohesive, united Europe can make the difference in the world.
We do not need unilateral actions like the invasion in Iraq, but active commitment in Darfur with the help of the Security Council. No relapse to bilateral trade agreements, but a multilateral trade agreement in the World Trade Organisation that respects national public services such as water, education, social security or public housing. No export subsidies that bring about unfair competition for Africa. These hugely distorting agricultural subsidies and dumping must cease before 2013. The funds that are freed up as a result can be used for the development of regional agricultural markets in Africa.
We must also open our markets for products with value added from those poor countries. Aid and trade, you are arguing in favour of sound initiatives for more coherence and coordination. In the areas of migration, agriculture and trade, massive inconsistencies continue to exist. These inconsistencies could seriously hamper the conclusion of the regional trade agreements that are currently being discussed. On the subject of migration, you emphasised the suppression of the problem, but an effective solution to prevent the brain drain is absent. Why not go for a Green Card initiative?
Finally, you have accepted the Development Co-operation Instrument (DCI), but no attempt is being made to streamline the Cotonou Agreement in the same way. Also, there is no energy or time for the real implementation in 2007. For national policy documents, this involves consultation over there and over here. It means working with public documents. It means creating real ownership in the developing countries with the local NGOs, the parliaments and governments. Just as the DCI is deployed, our Parliament here must be given real influence and control in the same manner.
2007 will be the year of truth for the Commission. Will unilateral market thinking at European global level persist or will fair competition and solidarity prevail, and will we Europeans prove to Africa that the Millennium Objectives are achievable after all? Africa is going downhill. 2007 should be the year of the U-turn.
- Closure of debate
Vice-President of the Commission. Mr President, first of all my warm thanks, on behalf of the whole Commission, for all your important and constructive contributions to the debate on next year's work programme, which I have been listening to since 3 o'clock. My first comment will be a political one and then I would like to say something about the process. But what I have heard is really a common call for sustainable development, meaning that a majority of you have mentioned the need to create jobs and growth. This is the start of the debate, but we have to respect the most important resource we have, people, and make sure that we have a social security and social protection system that reaches out effectively to all citizens.
It has to be sustainable growth, which means we have to take account of natural resources, energy issues and environmental constraints. That is exactly what sustainable development is all about, making sure that we do it the European way, ensuring that all these three elements are covered by an ambitious policy for jobs and growth in Europe.
I have heard these calls for quality jobs and investment in education and innovation, research and development. As you know, this has been part of our political agenda from the first day of the Barroso Commission.
We propose to respond to this, because it is totally in line with this Commission's political ambitions, and we propose reforms in this work programme. We propose social cohesion and I think it is important to mention in that context, since there was also a debate about regional policy, that we now have in place all we need - budgets, regulations, etc. - for a regional policy for 2007 to 2013, and that we are negotiating right now with Member States on the programmes.
We hope for close cooperation with Parliament on implementation. The urban dimension is taken very seriously by the Commission. The earmarking takes account of the needs of both more and less advanced regions in Europe, because there have been references to unfair cohesion policy and we say that all three dimensions of cohesion must be taken seriously. This is also reflected in the new regulations, where partnership is in principle obligatory and 82% of the structural funds goes to poorer regions. Investment in people is one of the three objectives of the cohesion policy and I think that point should come out in the debate.
We are also proposing security measures. Security includes making sure we can live free from terrorist threats and crime and from environmental pollution. We say we need to approach this with a lot of optimism and in partnership with all the stakeholders involved, but engaging with Member States.
This has to do with the issue of soft law. Many of you have mentioned soft law, compared with other measures and legislative acts. It is important to mention that this Commission work programme for 2007 contains 34 legislative proposals, representing 36% of the total, 57 non-legislative proposals and one negotiating mandate. That is more than last year's 24 legislative proposals, 57 non-legislative proposals and five negotiating mandates. This figure shows that the proportion of legislative initiatives has increased from 27 to 36%. At the same time, the proportion of non-legislative proposals has slightly decreased.
With a more diverse Europe, we also have to invest more in working with Member States to ensure that we prepare for good and better regulation and legislation that will be implemented. Therefore we need better consultation and better-prepared proposals in order to see better results, and that also applies to working methods.
Mr Harbour asked about resources. In some cases, perhaps the Commission should ask the European Parliament to give us the resources we need. As you know, at the moment we are discussing how we can have enough resources to do everything Parliament has put on its wish-list. I have heard so many proposals for things that ought to be added to the list and things that you have missed - initiatives or legislative proposals - that should be on this list: energy initiatives, migration initiatives, the single market review, the social reality stocktaking, the emissions trading scheme, a European strategy for social services, a Community framework for efficient health services, etc. These 21 strategic objectives cover exactly the three pillars of sustainable development. If we are to add more of these initiatives or more work, we also need the resources and we cannot pretend otherwise. We are concerned about the budget for the Commission. We have to explain to our auditors, the European Parliament and the other institutions, how we use our money. However, we can discuss the structure until the cows come home, but in the end we have to choose and we have chosen to make this a more political document and explain the priorities of the Barroso Commission.
The different structure you propose makes a lot of sense, but I think this is the way to ensure we can have a real political debate about priorities. That has been our wish from the beginning, in engaging with the European Parliament to discuss the work programme. This reflects the kind of dialogue we have had with the European Parliament for a long time, with contributions from all the individual committees. I think I am speaking on behalf of all my colleagues when I say that we have welcomed this and have enjoyed that debate and interaction with the European Parliament.
I would also like to say that when several of you ask for things that you feel are missing, that is in a way the tip of the iceberg. So much is being done all the time in the Commission and our departments. Here you find the strategic objectives, the strategic initiatives, that we say we will give priority to. At the same time there are a number of things in the pipeline. You are right on that point, Mr Harbour: you have to decide to give priority to a number of them. You will also find a list of communication priorities. That is in response to some of the very important remarks on human rights and anti-discrimination.
As you know, next year will be the Year of Equal Opportunities. That is one of our communication priorities, on which we will definitely engage with the other institutions. Whether or not there should be a directive will be debated constantly with the European Parliament, but we can only present directives when we are ready and the circumstances are right. That will be debated later with the different committees. Anti-discrimination and human rights are part of everything we do and clearly a political priority in all our activities.
We welcome your contributions. I find in your comments support for the high ambitions that the Commission has for 2007 and I also welcome your firm support to work together to achieve them. We are also committed to listening to citizens and to delivery, to becoming more accountable, transparent and effective. We thank you for your support in pursuing and strengthening our efforts towards better communication.
Now the Commission will study the content of the resolution you will be adopting in December. The Commission will respond in the most appropriate and timely manner. The presentation of the annual policy strategy for 2008 could be the moment when the Commission explains how it intends to take account of the resolution on the work programme.
I should like to reiterate that the Commission attaches the greatest importance to our framework agreement. It has proved a solid basis for productive working relations between our two institutions. It should remain our common objective to make the best use of it.
Mr Duff, we meet regularly in discussions about the constitutional treaty and, as you already heard from President Barroso, we have great hopes also for next year. We shall now start preparing to move the institutional issues and hopefully the constitutional treaty forward next year. We will have to work with Member States and engage in a dialogue with them as to how we can do this in a balanced and effective manner. But it is clear that the problems addressed by the Constitution have not gone away. They are there and accentuated by next year's enlargement. That is why we have to come back to the issue. We have to engage in a debate. However, it has not been a detour to say that we also have to have a period of reflection and that we have to engage with citizens. That has given us a lot in return. It has been necessary, because we can see a change of debate and atmosphere in many Member States. It is important to know that we can mobilise that support in trying to find a solution to the constitutional issue.
The debate is closed.
The vote will take place during the December part-session.
(The sitting was suspended at 6.10 p.m. and resumed at 6.30 p.m.)